

EXHIBIT 10.1


STOCK PURCHASE AGREEMENT


by and between
MAXWELL TECHNOLOGIES, INC.
and
SDIC FUND MANAGEMENT CO., LTD.
dated as of April 10, 2017













--------------------------------------------------------------------------------




Table of Contents


ARTICLE I. DEFINITIONS    
1.1 Definitions    
ARTICLE II. PURCHASE AND SALE    
2.1 Closing.    
2.2 Closing Deliveries.    
ARTICLE III. REPRESENTATIONS AND WARRANTIES    
3.1 Representations and Warranties of the Company    
3.2 Representations and Warranties of the Purchaser    
ARTICLE IV. OTHER AGREEMENTS OF THE PARTIES    
4.1 Transfer Restrictions.    
4.2 Furnishing of Information    
4.3 Integration    
4.4 Securities Laws Disclosure; Publicity    
4.5 Confidentiality    
4.6 Use of Proceeds.    
4.7 CFIUS    
4.8 Supplements to Disclosure Schedule.    
4.9 Principal Trading Market Listing    
4.10 Delivery of Shares at Closing    
4.11 Exclusive Dealing    
4.12 Conduct of Business    
ARTICLE V. CONDITIONS PRECEDENT TO CLOSING    
5.1 Conditions Precedent to the Obligations of the Purchaser to Purchase
Shares    
5.2 Conditions Precedent to the Obligations of the Company to sell Shares    
ARTICLE VI. MISCELLANEOUS    
6.1 Fees and Expenses    
6.2 Entire Agreement    
6.3 Notices    
6.4 Amendments; Waivers; No Additional Consideration    
6.5 Construction    
6.6 Successors and Assigns    
6.7 No Third-Party Beneficiaries    
6.8 Governing Law    


i





--------------------------------------------------------------------------------



Table of Contents


6.9 Survival    
6.10 Execution    
6.11 Severability    
6.12 Replacement of Shares    
6.13 Remedies    
6.14 Payment Set Aside    
6.15 Adjustments in Share Numbers and Prices    
6.16 Termination    
6.17 Effect of Termination; Termination Fee    
6.18 No Recourse    
6.19 Waiver of Conflicts    




EXHIBITS:
A-1:    Accredited Investor Questionnaire     
A-2:    Stock Certificate Questionnaire
B:    Principal Shareholder Agreement
C:    Registration Rights Agreement
D:    Form of Opinion of Company Counsel
E:    Form of Secretary’s Certificate
F:    Form of Company’s Compliance Certificate
G:     Form of Purchaser’s Compliance Certificate




ii





--------------------------------------------------------------------------------






STOCK PURCHASE AGREEMENT
This Stock Purchase Agreement (this “Agreement”) is dated as of April 10, 2017
by and between Maxwell Technologies, Inc., a Delaware corporation (the
“Company”), and SDIC Fund Management Co., Ltd., a limited liability company
organized under the laws of the Peoples’ Republic of China (including its
successors and assigns, “Purchaser”).
RECITALS
A.    The Company and Purchaser are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Regulation
D of the Securities Act (“Regulation D”), as promulgated by the United States
Securities and Exchange Commission (the “Commission”) under the Securities Act
and exemption from applicable state securities laws.
B.    Purchaser wishes to purchase, and the Company wishes to sell, upon the
terms and conditions stated in this Agreement, 7,365,507 shares of common stock,
par value $0.10 per share (the “Common Stock”), of the Company (such purchased
shares, the “Shares”), subject to adjustment as set forth in Section 2.1(a)
below.
C.    The closing of the sale and purchase of the Shares shall be subject to,
among other things, approval by the Committee on Foreign Investment in the
United States (“CFIUS”) under the Exon-Florio Amendment to the Defense
Production Act of 1950, 50 U.S.C. § 4565, as amended (“Exon-Florio”), as more
fully described below.
D.    Contemporaneously with the execution and delivery of this Agreement, the
parties hereto are executing and delivering the (i) Registration Rights
Agreement, pursuant to which, among other things, the Company will agree to
provide certain registration rights with respect to the Shares under the
Securities Act and the rules and regulations promulgated thereunder and
applicable state securities laws; and (ii) the Principal Shareholders Agreement,
pursuant to which, among other things, the Purchaser will agree to certain
trading restrictions related to the Shares and the Common Stock and certain
rights to appoint a director to the Board of Directors.
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser hereby
agree as follows:
ARTICLE I.
DEFINITIONS











--------------------------------------------------------------------------------






1.1    Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms shall have
the meanings indicated in this Section 1.1:
“Acquisition Proposal” means, other than with respect to the transactions
contemplated by this Agreement, any bona fide offer or proposal made by any
Person or “group” (within the meaning of Section 13(d) of the Exchange Act)
relating to or providing for, in any single transaction or series of related
transactions, directly or indirectly, (A) any acquisition or purchase, including
by means of the acquisition of capital stock of any Subsidiary, of (x) assets or
properties that constitute fifty percent (50%) or more of the assets and
properties (based on fair market value) of the Company and its Subsidiaries,
taken as a whole, immediately prior to such transaction, (y) assets of the
Company and its Subsidiaries representing fifty percent (50%) or more of the
consolidated net revenues or consolidated net income of the Company and its
Subsidiaries, (z) beneficial ownership, or the right to acquire beneficial
ownership, of fifty percent (50%) or more of any class of equity or voting
securities of the Company or a majority of any class of equity or voting
securities of a Subsidiary whose assets, individually or in the aggregate,
constitute fifty percent (50%) or more of the consolidated assets of the Company
(based on fair market value), (B) any tender offer (including a self-tender
offer) or exchange offer that, if consummated, would result in any Person or
“group” beneficially owning fifty percent (50%) or more of any class of equity
or voting securities of the Company or a majority of any class of equity or
voting securities of a Subsidiary of the Company whose assets, individually or
in the aggregate, constitute fifty percent (50%) or more of the consolidated
assets of the Company (based on fair market value), (C) any issuance or sale or
other disposition by the Company of equity interests representing fifty percent
(50%) or more of the aggregate voting power of the then-outstanding shares of
Common Stock or (D) any other structured transaction having a similar effect to
those described in the foregoing clause (A) through (C).
“Action” means any action, claim, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation against
the Company, any Subsidiary or any of their respective properties or any
officer, director or employee of the Company or any Subsidiary acting in his or
her capacity as an officer, director or employee, in each case, before or by any
Governmental Authority.
“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person.
“Agreement” has the meaning set forth in the Preamble.
“Board of Directors” means the board of directors of the Company.
“Bribery Act” has the meaning set forth in Section 3.1(m)(ii).
“Burdensome Condition” has the meaning set forth in Section 4.7.
“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banking institutions in the City of San Diego, California, or the Hong
Kong Special Administrative Region of the People’s Republic of China, or
Beijing, the People’s Republic of China, are authorized or required by law or
other governmental action to be closed.
“CFIUS” has the meaning set forth in the Recitals.
“CFIUS Approval” means either (a) a written notice shall have been issued by
CFIUS that it has concluded that the transactions contemplated by this Agreement
do not constitute “covered transactions”







--------------------------------------------------------------------------------





and are not subject to review under Exon-Florio, (b) a written notice shall have
been issued by CFIUS stating that it has determined that there are no unresolved
national security concerns with respect to the transactions contemplated by this
Agreement and that it has concluded all action under Exon-Florio, or (c) in the
event that CFIUS has sent a report to the President of the United States
requesting the decision of the President of the United States pursuant to
Exon-Florio, the President of the United States shall have announced his
decision not to take any action to suspend or prohibit the transactions
contemplated by this Agreement or the Purchaser’s ownership of the Shares.
“Closing” means the closing of the purchase and sale of the Shares pursuant to
this Agreement.
“Closing Date” has the meaning set forth in Section 2.1(b).
“Code” means the United States Internal Revenue Code of 1986, as amended.
“Commerce” has the meaning set forth in Section 3.1(ee).
“Commission” has the meaning set forth in the Recitals.
“Common Stock” has the meaning set forth in the Recitals, and also includes any
other class of securities into which the Common Stock may hereafter be
reclassified or changed.
“Common Stock Equivalents” means any securities of the Company or any Subsidiary
which would entitle the holder thereof to acquire at any time Common Stock,
including, without limitation, any debt, preferred stock, rights, options,
warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock or other securities that entitle the holder to receive, directly or
indirectly, Common Stock.
“Company” has the meaning set forth in the Preamble.
“Company Capitalization Date” has the meaning set forth in Section 3.1(g)(i).
“Company Counsel” means DLA Piper LLP (US).
“Company Deliverables” has the meaning set forth in Section 2.2(a).
“Company Equity Award” has the meaning set forth in Section 3.1(g)(ii).
“Company Equity Plans” has the meaning set forth in Section 3.1(g)(i).
“Company Equity Schedule” has the meaning set forth in Section 3.1(g)(ii).
“Company’s Knowledge” means with respect to any statement made to the Company’s
Knowledge, that the statement is based upon the actual knowledge after
reasonable inquiry of the executive officers of the Company having
responsibility for the matter or matters that are the subject of the statement.
“Company Related Parties” means, collectively, the Company and its Subsidiaries
and any of their respective former, current or future shareholders, managers,
members, directors, officers, employees, agents, advisors, other representatives
or successors or assignees of any of the foregoing.
“Confidentiality Agreement” has the meaning set forth in Section 3.2(h).







--------------------------------------------------------------------------------





“Contract” means any agreement, understanding, arrangement, contract,
commitment, letter of intent, or other instrument or obligation (whether oral or
written), and any amendments thereto.
“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.
“Covered SEC Reports” has the meaning set forth in Section 3.1(k).
“Definitive Transaction Agreement” means any written acquisition agreement,
merger agreement or similar definitive agreement or a letter of intent or
agreement in principle with respect thereto (other than a confidentiality
agreement).
“Delaware Courts” means the state and federal courts sitting in the City of
Wilmington, state of Delaware.
“Disclosure Schedules” has the meaning set forth in Section 3.1.
“Draft Voluntary Notice” has the meaning set forth in Section 4.7.
“DTC” has the meaning set forth in Section 4.1(c).
“Effect” means any event, circumstance, development, state of facts, occurrence,
effect or change.
“Effective Date” means the date on which the initial Registration Statement
filed by the Company pursuant to the Registration Rights Agreement is first
declared effective by the Commission.
“Environmental Laws” has the meaning set forth in Section 3.1(z).
“Evaluation Date” has the meaning set forth in Section 3.1(r).
“Exon-Florio” has the meaning set forth in the Recitals.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.
“Expense Reimbursement” has the meaning set forth in Section 6.1.
“FCPA” has the meaning set forth in Section 3.1(m)(ii).
“Financing Proposal” means, other than with respect to the transactions
contemplated by this Agreement, any offer or proposal made by any Person or
“group” (within the meaning of Section 13(d) of the Exchange Act) relating to or
providing for, in any single transaction or series of related transactions,
directly or indirectly, (A) the purchase of beneficial or record ownership of
the Company’s securities or any securities of its Subsidiaries, or (B) any
merger, consolidation, share exchange, business combination, joint venture,
reorganization, recapitalization or other similar transaction involving the
Company or any of its Subsidiaries, in each case of the foregoing clauses (A)
and (B), the primary purpose of which is to raise additional capital for the
Company and/or its Subsidiaries, or (C) any other transaction having a similar
effect to those described in the foregoing clauses (A) and (B), the primary
purpose of which is to raise additional capital for the Company and/or its
Subsidiaries.







--------------------------------------------------------------------------------





“GAAP” means U.S. generally accepted accounting principles, as applied by the
Company consistently over the relevant periods.
“Governmental Authority” means any United States federal, state or local or any
supra-national or non-U.S. government, political subdivision, governmental,
regulatory or administrative authority, securities exchange, instrumentality,
agency, body or commission, self-regulatory organization or any court, tribunal,
or judicial or arbitral body
“Government Official” means (a) any official, officer, employee, or other
Representative of, or any person acting in an official capacity for or on behalf
of, any Governmental Authority, (b) any political party or party official or
candidate for public office, (c) a Politically Exposed Person as defined by the
Financial Action Task Force or Groupe d’action Financière sur le Blanchiment de
Capitaux or any (d) company, business, enterprise or other entity controlled by
any person described in the foregoing clause (a), (b) or (c) of this definition.
“Indebtedness” means any principal, interest, premiums, fees, indemnifications,
reimbursement, penalties, damages and other liabilities payable under the
documentation governing any such indebtedness, in respect of all indebtedness of
the Company and its Subsidiaries for money borrowed from third parties,
including (i) any obligation of, or any obligation guaranteed by, the Company or
any of its Subsidiaries for the repayment of borrowed money or any deferred
payment obligations other than trade accounts payable in the ordinary course, in
each case, whether or not evidenced by bonds, debentures, notes or other
instruments, (ii) all indebtedness of the Company and its Subsidiaries due and
owing with respect to any letters of credit, surety bond, or performance bond,
or (iii) the obligation of the Company or any of its Subsidiaries under interest
rate and currency swaps, caps, floors, collars or similar agreements or
arrangements intended to protect the Company and its Subsidiaries against
fluctuations in interest or currency rates.
“Intellectual Property Rights” has the meaning set forth in Section 3.1(n).
“Irrevocable Transfer Agent Instructions” has the meaning set forth in Section
4.1(d).
“Lien” means any lien, charge, claim, encumbrance, security interest, right of
first refusal, option, preemptive right or other restriction of any kind.
“Material Adverse Effect” means any Effect that, individually or in the
aggregate, is or would be reasonably expected to be materially adverse to the
business, financial condition or results of operations of the Company and its
Subsidiaries, taken as a whole; provided, however, that any Effect attributable
to any of the following shall not constitute, and shall not be taken into
account in determining whether there has been, a Material Adverse Effect: (i)
the announcement or pendency of this Agreement or the transactions contemplated
by this Agreement, or otherwise contemplated by or resulting from the terms of
this Agreement; (ii) changes in general economic, securities, financial, banking
or currency exchange markets in the geographic markets in which the Company and
its Subsidiaries operate; (iii) any generally applicable changes in applicable
Laws or regulations, or changes in GAAP; (iv) any hostilities, acts of war,
armed hostilities or acts of terrorism, or any natural disasters; (v) changes in
political or civil conditions in any jurisdiction in which the Company and its
Subsidiaries operate; or (vi) any decrease in the market price or any decline in
the trading volume of the Common Stock (it being understood that the causes
underlying such change in market price or trading volume (other than those in
items (i) to (iv) above) may be taken into account in determining whether a
Material Adverse Effect has occurred); other than, with respect to clauses (i)
through (v) of this proviso, changes that disproportionately and adversely
impact the Company and its Subsidiaries relative to other companies in the
industries in which the Company and its Subsidiaries operate.







--------------------------------------------------------------------------------





“Material Contract” means any Contract which the Company or any of its
Subsidiaries is a party to or bound by that (a) provides for aggregate payments
from or receipt by the Company or any of its Subsidiaries of more than USD
$250,000 during the most recently completed fiscal year or over the remaining
term of such Contract, (b) that constitutes a joint venture or partnership
agreement or similar arrangement that is material to the business of the Company
and its Subsidiaries, taken as a whole, (c) that constitutes any stockholder
agreement, voting agreement or other Contract granting any Person the right to
exercise Control over the Company or any of its Subsidiaries, (d) that
constitutes a Contract with a Material Customer or Material Supplier, (e) that
constitutes a Contract relating to Intellectual Property Rights, (f) involves
Indebtedness of the Company or any of its Subsidiaries, (g) that constitutes a
research and development agreement, (h) that involves the future disposition or
acquisition of assets or properties involving consideration of more than
$250,000, individually or in the aggregate, or any merger, consolidation or
similar business combination transaction, whether or not enforceable, or that
relates to the acquisition or disposition by the Company or any of its
Subsidiaries of any operating business or the capital stock or other equity
interests of any other Person pursuant to which the Company or any of its
Subsidiaries has continuing obligations as of the date hereof, or (i) has been
filed or was required to have been filed as an exhibit to the SEC Reports
pursuant to Item 601(b)(4) or Item 601(b)(10) of Regulation S-K.
“Material Customer” shall mean each of the five (5) largest customers,
distributors or resellers of the Company and its Subsidiaries in 2016, on a
consolidated basis, in terms of the amount of revenues.
“Material Supplier” shall mean the five (5) largest suppliers of the Company and
its Subsidiaries in 2016 in terms of total value of goods and services purchased
by the Company and its Subsidiaries, on a consolidated basis, or any supplier
that is a sole-source supplier.
“NASDAQ” means the NASDAQ Global Market.
“OFAC” has the meaning set forth in Section 3.1(ee).
“Other Anticorruption Laws” has the meaning set forth in Section 3.1(m)(ii).
“Outside Date” has the meaning set forth in Section 6.16(b)(ii).
“Owned IP” or “Owned Intellectual Property Rights” means all Intellectual
Property Rights owned (or purported to be owned) by the Company or any of its
Subsidiaries.
“Permits” has the meaning set forth in Section 3.1(m).
“Permitted Liens” means (i) statutory Liens for Taxes, assessments or other
charges by Governmental Authorities not yet due and payable or the amount or
validity of which is being contested in good faith and by appropriate
proceedings and for which appropriate reserves have been established in
accordance with GAAP, (ii) mechanics’, materialmen’s, carriers’, workmen’s,
warehousemen’s, repairmen’s, landlords’ and similar Liens granted or which arise
in the ordinary course of business for amounts not yet due and payable, (iii)
pledges or deposits by the Company or any of its Subsidiaries under workmen’s
compensation Laws, unemployment insurance Laws or similar legislation, or as
security for contested Taxes, in each case incurred or made in the ordinary
course of business, (iv) Liens securing Indebtedness of the Company or its
Subsidiaries outstanding on the date hereof under that certain Loan and Security
Agreement between the Company and East West Bank, dated July 3, 2015, as
subsequently amended, (v) non-exclusive licenses granted to third parties in the
ordinary course of business by the Company or any of its Subsidiaries, (vi)
easements, rights-of-way, encroachments, restrictions, conditions and other
similar Liens incurred or suffered in the ordinary course of business and which,
individually and in the aggregate, would not reasonably be expected to







--------------------------------------------------------------------------------





materially impair the use and operation of the applicable real property to which
they relate in the conduct of the business of the Company and its Subsidiaries
as currently conducted, (vii) zoning, entitlement, building and other land use
regulations imposed by Governmental Authorities having jurisdiction over such
real property, (viii) Liens placed by any developer, landlord, owner or other
third party on real property over which the Company or any of its Subsidiaries
has leasehold or easement rights and subordination, non-disturbance or similar
agreements relating thereto, and (ix) Liens created by or through the actions of
the Purchaser or any of its Affiliates.
“Per Share Purchase Price” means the per unit Share price equal to USD $6.32.
“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, Governmental Authority or any
other form of entity not specifically listed herein.
“Principal Shareholder Agreement” means the shareholder agreement, dated the
date hereof, between the Company and the Purchaser, in the form attached hereto
as Exhibit B.
“Principal Trading Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the date of this
Agreement is, and as of the Closing Date shall be, NASDAQ.
“Proceeding” means any action, claim, suit, inquiry, notice of violation,
proceeding (including any partial proceeding such as a deposition) or
investigation, in each case, before or by any Governmental Authority.
“Purchaser” has the meaning set forth in the Recitals.
“Purchaser Deliverables” has the meaning set forth in Section 2.2(b).
“Purchaser Related Parties” means, collectively, the Purchaser or any of its or
its Affiliates’ respective, direct or indirect, former, current or future
general or limited partners, shareholders, managers, members, directors,
officers, employees, agents, advisors, other representatives or successors or
assignees of any of the foregoing.
“Recall” shall mean any product recall or post sale warning or similar action.
“Registration Rights Agreement” means the Registration Rights Agreement, dated
the date hereof, between the Company and the Purchaser, in the form of Exhibit C
attached hereto.
“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Purchasers of the Shares.
“Regulation D” has the meaning set forth in the Recitals.
“Representatives” has the meaning set forth in Section 4.11.
“Required Approvals” has the meaning set forth in Section 3.1(e).
“Restricted Stock” has the meaning set forth in Section 3.1(g)(i).







--------------------------------------------------------------------------------





“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
“RSAs” has the meaning set forth in Section 3.1(g)(i).
“RSUs” has the meaning set forth in Section 3.1(g)(i).
“Sanctioned Country” has the meaning set forth in Section 3.1(ee).
“Sanctioned Person” has the meaning set forth in Section 3.1(ee).
“Sarbanes-Oxley Act” has the meaning set forth in Section 3.1(r).
“SEC Reports” has the meaning set forth in Section 3.1(h).
“Secretary’s Certificate” has the meaning set forth in Section 2.2(a)(iii).
“Securities Act” means the Securities Act of 1933, as amended.
“Shares” has the meaning set forth in the Recitals.
“Short Sales” means all “short sales” as defined in Rule 200 promulgated under
Regulation SHO under the Exchange Act (but shall not be deemed to include the
location and/or reservation of borrowable shares of Common Stock).
“State Department” has the meaning set forth in Section 3.1(ee).
“Stock Options” has the meaning set forth in Section 3.1(g)(i).
“Subscription Amount” means the aggregate amount to be paid for the Shares
purchased hereunder based on the aggregate amount of Shares purchased multiplied
by the Per Share Purchase Price, which shall be USD $46,550,004.24, subject to
adjustment in accordance with Section 2.1.
“Subsidiary” means (a) any corporation more than fifty percent (50%) of the
stock of any class or classes of which having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is owned by the Company directly or indirectly
through one or more subsidiaries of the Company and (b) any partnership,
association, joint venture, limited liability company or other entity in which
the Company directly or indirectly through one or more subsidiaries of the
Company has more than a fifty percent (50%) equity interest.
“Supplement Effective Time” has the meaning set forth in Section 4.8.
“Trading Day” means a day on which the Common Stock is listed or quoted and
traded on its Principal Trading Market.
“Trading Market” means whichever of the New York Stock Exchange, the NYSE Amex,
the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market or the OTC Bulletin Board on which the Common Stock is listed or quoted
for trading on the date in question.







--------------------------------------------------------------------------------





“Transaction Documents” means this Agreement, the Registration Rights Agreement,
the Principal Shareholder Agreement, the schedules and exhibits attached hereto,
the Irrevocable Transfer Agent Instructions and any other documents or
agreements explicitly contemplated hereunder.
“Transfer Agent” means Computershare Shareowner Services LLC, with a mailing
address of 480 Washington Blvd Jersey City, New Jersey 07310, and any successor
transfer agent of the Company.
“Termination Fee” means USD $1,650,000.

ARTICLE II.    
PURCHASE AND SALE
2.1    Closing.
(a)    Amount. Subject to the terms and conditions set forth in this Agreement,
at the Closing, the Company shall issue and sell to Purchaser, and Purchaser
shall purchase from the Company, the Shares, free and clear of all Liens (other
than transfer restrictions imposed by applicable federal securities laws or the
Principal Shareholder Agreement), for the Subscription Amount; provided,
however, that in the event that the number of Shares is equal to or greater than
20% of the number of shares of Common Stock outstanding immediately prior to the
Closing and before the issuance of the Shares, then the number of shares of
Common Stock comprising the Shares shall be reduced to the amount of shares
equal to 19.99% of the outstanding shares of Common Stock immediately prior to
the Closing and before the issuance of the Shares, rounded down to the nearest
whole share. In such event, the Subscription Amount shall be reduced to such
amount equal to the aggregate amount of Shares purchased multiplied by the Per
Share Purchase Price.
(b)    Closing. On (a) the eighth (8th) Business Day following the satisfaction
or waiver of the conditions set forth in Article V or (b) such other date as
mutually agreed to in writing by the Company and Purchaser); provided, that in
either case, all of the conditions to the Closing specified in Article V are
then satisfied or have been waived (other than such conditions which, by their
nature, are to be satisfied at the Closing, but subject to such satisfaction),
the Closing of the purchase and sale of the Shares shall take place at the
offices of DLA Piper LLP (US), 4365 Executive Drive, Suite 100, San Diego,
California 92121 at 1:00 pm (PT). It is agreed that as soon as reasonably
practicable, but, in any event not later than the third (3rd) Business Day,
following the satisfaction or waiver of all of the conditions to the Closing
specified in Article V (other than such conditions which, by their nature, are
to be satisfied at the Closing), Purchaser will instruct the financial
institution located in the People’s Republic of China from which the
Subscription Amount shall be transferred to transfer such amount to Purchaser’s
account at a financial institution in the United States. The date on which the
Closing occurs is herein referred to as the “Closing Date”. Purchaser may direct
that the Shares be issued in the name of, and be delivered at Closing to, any of
its controlled Affiliates and, if so directed, the Company shall cause the
Shares to be so issued and delivered in accordance with, and subject to, the
terms of this Agreement.

2.2    Closing Deliveries.
(a)    On or prior to the Closing, the Company shall issue, deliver or cause to
be delivered to Purchaser the following (the “Company Deliverables”):
(i)    a copy of the Irrevocable Transfer Agent Instructions to the Transfer
Agent instructing the Transfer Agent to deliver, on an expedited basis, the
Shares by crediting them to the applicable balance account on the books of the
Transfer Agent registered in the name of Purchaser or as otherwise set







--------------------------------------------------------------------------------





forth on Purchaser’s Stock Certificate Questionnaire included as Exhibit A
hereto, which shall be duly executed and acknowledged in writing by the Transfer
Agent;
(ii)    a legal opinion of Company Counsel, dated as of the Closing Date and in
the form attached hereto as Exhibit D, executed by such counsel and addressed to
the Purchaser;
(iii)    a certificate of the Secretary of the Company (the “Secretary’s
Certificate”), dated as of the Closing Date, (a) certifying the resolutions
adopted by the Board of Directors of the Company approving the transactions
contemplated by this Agreement and the other Transaction Documents and the
issuance of the Shares, (b) certifying the current versions of the certificate
or articles of incorporation, as amended, and by-laws of the Company and (c)
certifying as to the signatures and authority of persons signing the Transaction
Documents and related documents on behalf of the Company, in the form attached
hereto as Exhibit E;
(iv)    a certificate in the form attached hereto as Exhibit F, dated as of the
Closing Date and signed by the Company’s Chief Executive Officer or its Chief
Financial Officer certifying the fulfillment of the conditions specified in
Sections 5.1(a) and (b);
(v)    a certificate evidencing the formation and good standing of the Company
issued by the Secretary of State of Delaware, as of a date within three (3)
Business Days of the Closing Date;
(vi)    a certificate evidencing the Company’s qualification as a foreign
corporation and good standing issued by the Secretary of State (or comparable
office) of California, as of a date within three (3) Business Days of the
Closing Date;
(vii)    a certified copy of the certificate of incorporation, as certified by
the Secretary of State of Delaware, as of a date within three (3) Business Days
of the Closing Date; and
(b)    On or prior to the Closing, Purchaser shall deliver or cause to be
delivered to the Company the following (the “Purchaser Deliverables”):
(i)    a certificate in the form attached hereto as Exhibit G, dated as of the
Closing Date and signed by an officer of Purchaser, certifying the fulfillment
of the conditions specified in Sections 5.2(a) and (b);
(ii)    the Subscription Amount, in United States dollars and in immediately
available funds by wire transfer in accordance with the Company’s written
instructions, which written instructions shall be delivered to Purchaser at
least two (2) Business Days prior to the Closing Date; and
(iii)    a fully completed and duly executed Accredited Investor Questionnaire
and Stock Certificate Questionnaire in the forms attached hereto as Exhibits A-1
and A-2, respectively.
(c)    At least two (2) Business Days prior to the Closing Date, the Purchaser
shall prepare and deliver to the Company a written statement of the Expense
Reimbursement, which statement shall quantify in reasonable detail the items
constituting such Expense Reimbursement. During the two (2) Business Day period
after delivery of such statement, the Company shall have an opportunity to
review the such statement and the Purchaser shall reasonably cooperate with the
Company in good faith and mutually agree upon the Expense Reimbursement. The
Company agrees to provide payment in United States dollars and in immediately
available funds by wire transfer to the Purchaser or, as may be directed in
writing by the







--------------------------------------------------------------------------------





Purchaser, directly to any third party that is entitled to receive payment of
the Expense Reimbursement, within two (2) Business Days after the Closing Date
in full satisfaction of the Expense Reimbursement.

ARTICLE III.    
REPRESENTATIONS AND WARRANTIES
3.1    Representations and Warranties of the Company. Except as set forth in the
schedules delivered herewith (the “Disclosure Schedules”), which Disclosure
Schedules shall qualify any representation made herein to the extent of the
disclosure contained in the corresponding section of the Disclosure Schedules,
the Company hereby represents and warrants as of the date hereof and as of the
Closing Date (except for the representations and warranties that speak as of a
specific date, which shall be made as of such date), to the Purchaser:
(a)    Subsidiaries. The Company owns, directly or indirectly, all of the
capital stock or comparable equity interests of each Subsidiary free and clear
of any and all Liens, and all the issued and outstanding shares of capital stock
or comparable equity interest of each Subsidiary are validly issued and are
fully paid, non-assessable and free of preemptive and similar rights to
subscribe for or purchase securities.
(b)    Organization and Qualification. The Company and each of its Subsidiaries
is an entity duly incorporated or otherwise organized, validly existing and is
qualified to do business and in good standing under the laws of the jurisdiction
of its incorporation or organization (as applicable), with the requisite power
and authority to own or lease and use its properties and assets and to carry on
its business as currently conducted. Neither the Company nor any Subsidiary is
in violation or default of any of the provisions of its respective certificate
or articles of incorporation, bylaws or other organizational or charter
documents. The Company and each of its Subsidiaries is duly qualified to conduct
business and is in good standing as a foreign corporation or other entity in
each jurisdiction other than the jurisdiction of incorporation or organization
in which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, does not have and would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, and no
Action has been instituted, is pending, or, to the Company’s Knowledge, has been
threatened in any such jurisdiction revoking, limiting or curtailing or seeking
to revoke, limit or curtail such power and authority or qualification.
(c)    Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents to which it is a party and
otherwise to carry out its obligations hereunder and thereunder. The Company’s
execution and delivery of each of the Transaction Documents to which it is a
party and the consummation by it of the transactions contemplated hereby and
thereby have been duly authorized by all necessary corporate action on the part
of the Company, and no further corporate action is required by the Company, its
Board of Directors or its stockholders in connection therewith. Each of the
Transaction Documents to which it is a party has been (or upon delivery will
have been) duly executed by the Company and is, or when delivered in accordance
with the terms hereof, will constitute the legal, valid and binding obligation
of the Company enforceable against the Company in accordance with its terms,
except (i) as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.







--------------------------------------------------------------------------------





(d)    No Conflicts. The execution, delivery and performance by the Company of
the Transaction Documents to which it is a party and the consummation by the
Company of the transactions contemplated hereby or thereby do not and will not
(i) conflict with or violate any provisions of the Company’s or any Subsidiary’s
certificate or articles of incorporation, bylaws or otherwise result in a
violation of the organizational documents of the Company or any Subsidiary, (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would result in a default) under, result in the creation of any
Lien upon any of the properties or assets of the Company or any Subsidiary or
give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any Contract to
which the Company or any Subsidiary is a party, or (iii) subject to the Required
Approvals, conflict with or result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any Governmental
Authority to which the Company or a Subsidiary is subject (including federal and
state securities laws and regulations and the rules and regulations, assuming
the correctness of the representations and warranties made by the Purchaser
herein, of any self-regulatory organization to which the Company or its
securities are subject, including the Principal Trading Market), or by which any
property or asset of the Company or a Subsidiary is bound or affected, except in
the case of clauses (ii) and (iii) as does not have and would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
(e)    Filings, Consents and Approvals. Neither the Company nor any of its
Subsidiaries is required to obtain any consent, waiver, authorization or order
of, give any notice to, or make any filing or registration with, any
Governmental Authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other than
(i) the filings required pursuant to the terms of the Registration Rights
Agreement, (ii) a Current Report on Form 8-K filed with the Commission
describing the terms of the Transaction Documents (and including as exhibits to
such Current Report on Form 8-K the material Transaction Documents) and a Form
D, (iii) the filing of any requisite notices and/or application(s) to the
Principal Trading Market for the issuance and sale of the Shares and the listing
of the Shares for trading or quotation, as the case may be, thereon in the time
and manner required thereby, and (iv) the filings required in accordance with
Sections 4.4 and 4.7 of this Agreement (collectively, the “Required Approvals”).
(f)    Issuance of the Shares. The Shares have been duly authorized and, when
issued and paid for in accordance with the terms of this Agreement, will be duly
and validly issued, fully paid and nonassessable and free and clear of all
Liens, other than restrictions on transfer provided for in the Transaction
Documents or imposed by applicable securities laws, and shall not be subject to
preemptive rights, rights of first offer or similar rights. Assuming the
accuracy of the representations and warranties of the Purchaser in this
Agreement, the Shares will be issued in compliance with all applicable federal
and state securities laws.
(g)    Capitalization.
(i)    The authorized capital stock of the Company consists solely of Eighty
Million (80,000,000) shares of Common Stock. As of the close of business on
April 7, 2017 (the “Company Capitalization Date”), (i) 32,544,909 shares of
Common Stock (including 57,561 shares of Company restricted stock (the
“Restricted Stock” or “RSAs”)) were issued and outstanding, (ii) no shares of
Common Stock were held in treasury by the Company and its Subsidiaries, (iii)
352,717 shares of Common Stock were reserved for issuance pursuant to
outstanding unexercised Company stock options (the “Stock Options”),
(iv) 2,888,135 shares of Common Stock were reserved for issuance pursuant to
outstanding unsettled Company restricted stock units (the “RSUs”), (v) 2,773,679
shares of Common Stock were reserved for issuance pursuant to the Company
Employee Stock Purchase Plan and the Company Omnibus Incentive







--------------------------------------------------------------------------------





Plan (collectively, the “Company Equity Plans”). All of the outstanding shares
of Common Stock are, and all shares of Common Stock reserved for issuance as
noted above shall be, when issued in accordance with the respective terms
thereof, duly authorized, validly issued, fully paid and non-assessable and free
of pre-emptive rights.
(ii)    Section 3.1(g)(ii) of the Disclosure Schedule sets forth a true and
complete list, as of the Company Capitalization Date, of (i) the aggregate
number of shares of Common Stock underlying each type of equity award, including
Stock Options (both incentive, and nonstatutory), RSUs, RSAs, and stock
appreciation rights (each a “Company Equity Award”), and (ii) the Company Equity
Plan under which the Company Equity Awards were granted (such schedule, the
“Company Equity Schedule”). All of the Stock Options, RSAs and RSUs have been
granted to service providers of the Company and the Company Subsidiaries (or any
predecessor company) pursuant to the Company Equity Plans. Each Company Equity
Award was granted in compliance in all material respects with all applicable
laws and all of the terms and conditions of the Company Equity Plan under which
it was granted.
(iii)    Except as set forth in Section 3.1(g)(i) and Section 3.1(g)(ii) above:
(i) the Company does not have any shares of capital stock or other equity
interests issued or outstanding other than shares of Common Stock that have
become outstanding after the Company Capitalization Date, but were reserved for
issuance as set forth in Section 3.1(g)(i) above; and (ii) there are no
outstanding subscriptions, options, warrants, puts, calls, exchangeable or
convertible securities or other similar rights, agreements or commitments
relating to the issuance of capital stock to which the Company or any Subsidiary
is a party obligating the Company or any Subsidiary to (A) issue, transfer or
sell any shares of capital stock or other equity interests of the Company or any
Subsidiary or securities convertible into or exchangeable for such shares or
other equity interests (in each case other than to the Company or a wholly owned
Subsidiary), (B) grant, extend or enter into any such subscription, option,
warrant, put, call, exchangeable or convertible securities or other similar
right, agreement or commitment, (C) redeem or otherwise acquire any such shares
of capital stock or other equity interests, or (D) provide a material amount of
funds to, or make any material investment (in the form of a loan, capital
contribution or otherwise) in, any Subsidiary that is not wholly owned. Except
as set forth in Section 3.1(g)(iii) of the Disclosure Schedules, there are no
outstanding obligations of the Company or any Subsidiary (1) restricting the
transfer of, (2) affecting the voting rights of, (3) requiring the repurchase,
redemption or disposition of, or containing any right of first refusal or
similar right with respect to, (4) requiring the registration for sale of or (5)
granting any preemptive or anti-dilutive rights with respect to, any shares of
capital stock or other equity interests of the Company or any Subsidiary.
(iv)    Neither the Company nor any Subsidiary has outstanding bonds,
debentures, notes or other similar obligations, the holders of which have the
right to vote (or which are convertible into or exercisable for securities
having the right to vote) with stockholders of the Company on any matter.
(v)    Except as set forth on Section 3.1(g)(v) of the Disclosure Schedule,
there are no stockholders agreements, voting trusts or other agreements or
understandings to which the Company or any Subsidiary is a party with respect to
the voting of the capital stock or other equity interest of the Company or any
Subsidiary.
(h)    SEC Reports. The Company has filed all reports, schedules, forms,
statements and other documents required to be filed by it under the Exchange
Act, including pursuant to Section 13(a) or 15(d) thereof, for the three (3)
years preceding the date hereof (the foregoing materials, including the exhibits
thereto and documents incorporated by reference therein, being collectively
referred to herein as the “SEC Reports”) on a timely basis or has received a
valid extension of such time of filing and has filed any such







--------------------------------------------------------------------------------





SEC Reports prior to the expiration of any such extension. As of their
respective filing dates, or to the extent corrected by a subsequent restatement,
the SEC Reports complied in all material respects with the requirements of the
Securities Act and the Exchange Act and the rules and regulations of the
Commission promulgated thereunder, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. Each of the Material Contracts that was required to have been filed
as an exhibit to the SEC Reports pursuant to Item 601(b)(4) or Item 601(b)(10)
of Regulation S-K to which the Company or any Subsidiary is a party or to which
the property or assets of the Company or any of its Subsidiaries are subject has
been filed as an exhibit to the SEC Reports.
(i)    Financial Statements.
(i)    The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing (or to the extent corrected by a subsequent restatement). Such
financial statements have been prepared in accordance with GAAP applied on a
consistent basis during the periods involved, except as may be otherwise
specified in such financial statements or the notes thereto and except that
unaudited financial statements may not contain all footnotes required by GAAP,
and fairly present in all material respects the financial position of the
Company and its consolidated subsidiaries taken as a whole as of and for the
dates thereof and the results of operations and cash flows for the periods then
ended, subject, in the case of unaudited statements, to normal, immaterial
year-end audit adjustments.
(ii)    The Company and its Subsidiaries do not have any liabilities or
obligations of any type, whether accrued, absolute, contingent or otherwise,
whether due or to become due and whether or not required under GAAP, as in
effect on the date of this Agreement, to be reflected on a consolidated balance
sheet of the Company, other than liabilities or obligations (A) reflected on,
reserved against, or disclosed in the notes to, the Company’s consolidated
balance sheet included in the Company’s Annual Report on Form 10-K for the
fiscal year ended December 31, 2016, or (B) that were incurred in the ordinary
course of business and do not exceed $1,500,000.
(j)    Material Changes. Since the date of the latest audited balance sheet of
the Company included within the SEC Reports, except as specifically disclosed in
a subsequent SEC Report filed no later than two (2) Business Days prior to the
date hereof (excluding any risk factor disclosures contained in such documents
under the heading “Risk Factors” and any disclosures of risks or other matters
included in any “forward-looking statements” disclaimer), (i) there have been no
Effects that have had or would reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect, (ii) the Company and each
Subsidiary has conducted its business in the ordinary course consistent with
past practice, (iii) the Company has not altered materially its method of
accounting or the manner in which it keeps its accounting books and records,
(iv) the Company has not declared or made any dividend or distribution of cash
or other property to its stockholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock, and (v) the
Company has not issued any equity securities, except Common Stock issued
pursuant to existing Company Equity Plans or executive and director compensation
arrangements disclosed in the SEC Reports. Except for the issuance of the Shares
contemplated by this Agreement, no event, liability or development has occurred
or exists with respect to the Company or its Subsidiaries or their respective
business, properties, operations or financial condition, that would be required
to be disclosed by the Company under applicable securities laws at the time this
representation is made that has not been publicly disclosed at least two (2)
Trading Days prior to the date that this representation is made.







--------------------------------------------------------------------------------





(k)    Litigation. There is no Action, and, for the three (3)-year period prior
to the date hereof, there has not been any Action, which (i) adversely affects
or challenges the legality, validity or enforceability of any of the Transaction
Documents or the issuance of the Shares, (ii) except as specifically disclosed
in the SEC Reports filed during the three (3)-year period prior to the date that
is two (2) Business Days prior to the date hereof (excluding any risk factor
disclosures contained in such documents under the heading “Risk Factors” and any
disclosures of risks or other matters included in any “forward-looking
statements” disclaimer) (the “Covered SEC Reports”), would, if there were an
unfavorable decision, ruling or finding, have or would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, (iii)
involves an amount in controversy in excess of $4,000,000, or (iv) would
reasonably be expected to result in material injunctive relief. Neither the
Company nor any Subsidiary, nor to the Company’s Knowledge any director or
officer thereof, is or has been the subject of any Action involving a claim of
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty. There has not been, and to the Company’s Knowledge
there is not pending or contemplated, any investigation by the Commission
involving the Company or any current or former director or officer of the
Company. The Commission has not issued any stop order or other order suspending
the effectiveness of any registration statement filed by the Company or any of
its Subsidiaries under the Exchange Act or the Securities Act.
(l)    Employment Matters. No labor dispute exists or, to the Company’s
Knowledge, is threatened with respect to any of the employees of the Company or
any of its Subsidiaries which has had or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. None of the
Company’s or any Subsidiary’s employees located within the United States is a
member of a union that relates to such employee’s relationship with the Company
or Subsidiary, and neither the Company nor any of its Subsidiaries is a party to
a collective bargaining agreement. To the Knowledge of the Company, none of the
Company’s or any Subsidiary’s employees located outside of the United States is
a member of a union that relates to such employee’s relationship with the
Company or Subsidiary, and neither the Company nor any of its Subsidiaries is a
party to a collective bargaining agreement, and the Company and each Subsidiary
believes that its relationship with its employees is good. No executive officer
of the Company (as defined in Rule 501(f) of the Securities Act) has notified
the Company or any such Subsidiary that such officer intends to leave the
Company or any such Subsidiary or otherwise terminate such officer's employment
with the Company or any such Subsidiary. To the Company’s Knowledge, no
executive officer is, or is now expected to be, in violation of any term of any
material term of any employment contract, confidentiality, disclosure or
proprietary information agreement or non-competition agreement, or any other
contract or agreement or any restrictive covenant in favor of a third party, and
to the Company’s Knowledge, the continued employment of each such executive
officer does not subject the Company or any Subsidiary to any liability with
respect to any of the foregoing matters. The Company and its Subsidiaries are in
compliance, and have complied, with all U.S. federal, state, local and foreign
laws and regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance has not had or would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect.
(m)    Compliance with Laws; Permits.
(i)    Neither the Company nor any of its Subsidiaries (A) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any of its Subsidiaries under), nor has the Company or any of its
Subsidiaries received written notice of a claim that it is in default under or
that it is in violation of, any Material Contract (whether or not such default
or violation has been waived), (B) is, or has been at any time since January 1,
2014, in violation of, or in receipt of, written notice that it is, or has been
at any time since January 1, 2014, in violation of, any order, statute, rule or
regulation of any Governmental Authority or self-







--------------------------------------------------------------------------------





regulatory organization (including the Principal Trading Market) applicable to
the Company or any of its Subsidiaries, except in each case as has not had or
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.
(ii)    Neither the Company nor any of its Subsidiaries nor any of their
respective directors, officers or employees, or, to the Company’s Knowledge, any
of its Representatives, distributors, consultants or agents acting directly for
or on behalf of the Company or its Subsidiaries, has at any time since January
1, 2012, in the course of his, her or its actions (1) made, offered, promised,
or authorized any illegal contributions, gifts, entertainment or payments of
other expenses, in each case from corporate funds, related to political
activity, (2) unlawfully made, offered, promised, or authorized the giving of
anything of value, or any direct or indirect unlawful payments to any foreign or
domestic Government Official for the purpose of (A) influencing any act or
decision of such person in their capacity as a Government Official, (B) inducing
a Government Official to do or omit to do any act in violation of his or her
lawful duties, (C) securing any improper advantage or (D) inducing a Government
Official to influence or affect any act or decision of any Governmental
Authority, in a manner which would constitute or have the purpose or effect of
public or commercial bribery, acceptance of, or acquiescence in extortion,
kickbacks, or other unlawful or improper means of obtaining business or any
improper advantage, (3) made, offered, promised, or authorized any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment of
any nature to any Government Official or (4) violated any provision of the
Foreign Corrupt Practices Act (the “FCPA”) the U.K. Bribery Act 2010 (the
“Bribery Act”) or any other applicable laws, regulations or conventions to which
the Company or any of its Subsidiaries is subject relating to corruption
(governmental or commercial), bribery, money laundering, political contributions
or gifts, entertainment, and gratuities, involving or to any Governmental
Authority or any Government Official or commercial entity, including all
national and international laws enacted to implement the OECD Convention on
Combating Bribery of Foreign Officials in International Business Transactions
(collectively, “Other Anticorruption Laws”). Since January 1, 2012, none of the
Company nor any of its Subsidiaries has conducted or initiated any internal
investigation or made a voluntary, directed, or involuntary disclosure to any
Governmental Authority or similar agency with respect to any alleged act or
omission arising under or relating to any noncompliance with the FCPA, the
Bribery Act or any Other Anticorruption Law. Neither the Company nor its
Subsidiaries have at any time since January 1, 2012 received any written notice,
request, or citation for any actual or potential noncompliance with any of the
foregoing in this Section 3.1(m)(ii). The Company has taken reasonable steps to
ensure that its compliance policies and procedures are sufficient to cause the
Company to comply with the FCPA, the Bribery Act and Other Anticorruption Laws.
(iii)    The Company and its Subsidiaries possess all material federal, state,
local and foreign permits, approvals, licenses, authorizations, certificates,
rights, exemptions and orders from Governmental Authorities (collectively, the
“Permits”) that are necessary for the operation of the business of the Company
and/or its Subsidiaries as presently conducted, or that are necessary for the
lawful ownership of their respective properties and assets. All such Permits are
valid and have not lapsed, been cancelled, terminated or withdrawn. The Company
and each of its Subsidiaries are in compliance with all such Permits in all
material respects. No Action to modify, suspend, revoke, withdraw, terminate or
otherwise limit any such Permit is pending, or, to the Company’s Knowledge,
threatened.
(n)    Intellectual Property Rights. Section 3.1(n) of the Disclosure Schedule
contains a complete and accurate list of all patents, registrations of
Intellectual Property and pending applications therefor, that, in each case,
constitute the Owned IP. To the Company’s Knowledge, all Owned IP is valid,
enforceable and subsisting. The Company and the Subsidiaries exclusively own all
Owned IP, and, to the Company’s Knowledge, own, possess, license or have other
rights to use, all patents, patent applications, trade and service marks, trade
and service mark applications and registrations, trade names, trade secrets,







--------------------------------------------------------------------------------





inventions, industrial designs, works of authorship, software, data, databases,
mask works, technology, copyrights, licenses, technology, know-how, confidential
and proprietary information, and other intellectual property rights and similar
rights (collectively, the “Intellectual Property Rights”) necessary or material
for use in connection with their respective businesses, in each case, free and
clear of any and all Liens (other than Permitted Liens), decrees, orders,
judgments or stipulations restricting the use thereof, and none of the foregoing
rights will be adversely affected by the consummation of the transactions
contemplated hereby. The Company, the Subsidiaries, the operation of their
businesses (including their products and services) have not misappropriated,
violated or infringed and do not currently misappropriate, violate or infringe
upon (i) the rights of any Person (other than patents), or (ii) to the Company’s
Knowledge, any patents of any Person. Neither the Company nor any Subsidiary has
received a written notice (and there is no pending or, to the Company’s
Knowledge, threatened Action by any Person) alleging any of the foregoing or
that the Company’s and its Subsidiaries’ businesses as now conducted
misappropriates, infringes or otherwise violates any patent, trademark,
copyright, trade secret or other Intellectual Property Rights or proprietary
rights of another. To the Company’s Knowledge, there is no existing (and has
been no) misappropriation, infringement or other violation by another Person of
any of the Owned Intellectual Property Rights that would have or would
reasonably be expected to have a Material Adverse Effect. The Company and its
Subsidiaries have taken reasonable security measures to protect the secrecy,
confidentiality and value of all of their Owned Intellectual Property Rights,
except where failure to do so could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Each Person that has
created, developed or contributed to any material Owned IP has executed a valid,
present assignment of all of such Person’s right, title and interest therein to
the Company or one of its Subsidiaries (or all such right, title and interest is
vested in the Company or a Subsidiary as a matter of law).
(o)    Insurance. The Company and each of the Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as is prudent and customary in the businesses and locations
in which the Company and the Subsidiaries are engaged, including, but not
limited to, directors and officers insurance coverage. Neither the Company nor
any of its Subsidiaries has received any notice of cancellation of any such
insurance, nor, to the Company’s Knowledge, will it or any Subsidiary be unable
to renew their respective existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business without a significant increase in cost.
(p)    Transactions With Affiliates and Employees. Except as set forth in the
Covered SEC Reports, none of the officers or directors of the Company and, to
the Company’s Knowledge, none of the employees of the Company is presently a
party to any transaction (or to a presently contemplated transaction) with the
Company or any Subsidiary (other than for services as employees, officers and
directors).
(q)    Internal Accounting Controls. The Company maintains, and at all times
since January 1, 2014, has maintained, a system of internal accounting controls
sufficient to provide reasonable assurance that the preparation of financial
statements for external purposes is in accordance with GAAP, including that: (i)
transactions are executed in accordance with management's general or specific
authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset and liability accountability; (iii) access to assets or incurrence of
liabilities is permitted only in accordance with management's general or
specific authorization; (iv) the recorded accountability for assets and
liabilities is compared with the existing assets and liabilities at reasonable
intervals and appropriate action is taken with respect to any differences; and
(v) accounts, notes and other receivables and inventory are recorded accurately,
and proper and adequate procedures are implemented to effect the collection
thereof on a current and timely basis.







--------------------------------------------------------------------------------





(r)    Sarbanes-Oxley; Disclosure Controls. The Company is, and at all times
since January 1, 2014 has been, in compliance in all material respects with all
of the provisions of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”)
which are applicable to it as of the Closing Date. The Company has established
disclosure controls and procedures (as such term is defined in Rule 13a-15(e)
and 15d-15(e) under the Exchange Act) for the Company and designed such
disclosure controls and procedures to ensure that information required to be
disclosed by the Company in the reports it files or submits under the Exchange
Act is recorded, processed, summarized and reported, within the time periods
specified in the Commission’s rules and forms, and is made known to the
Company’s principal executive officer and its principal financial officer by
others within those entities, particularly during the periods in which the
periodic reports required under the Exchange Act are being prepared, and such
disclosure controls and procedures are effective in timely alerting Company’s
principal executive officer and its principal financial officer to material
information required to be included in Company’s periodic reports required under
the Exchange Act. The Company’s principal executive officer and its principal
financial officer have, at all times since January 1, 2014, disclosed to the
Company’s auditors and the audit committee of the Board (A) all significant
deficiencies and material weaknesses in the design or operation of internal
controls over financial reporting that are reasonably likely to adversely affect
the Company’s ability to record, process, summarize and report financial data,
and (B) any fraud, whether or not material, that involves management or other
employees who have a significant role in the Company’s internal controls, and
the Company has made available prior to the date hereof to the Purchaser copies
of any material written materials relating to the foregoing. The Company’s
principal executive officer and its principal financial officer have, to the
Knowledge of the Company, at all times since January 1, 2014, evaluated the
effectiveness of the Company’s disclosure controls and procedures as of the end
of the period covered by the Company’s most recently filed periodic report under
the Exchange Act (such date, the “Evaluation Date”). The Company presented in
its most recently filed periodic report under the Exchange Act the conclusions
of the principal executive officer and its principal financial officer about the
effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no changes in the Company’s internal control over financial reporting (as
such term is defined in the Exchange Act) that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting. The Company has not, at any time since January 1, 2014,
received any notice or correspondence from any accountant relating to any
potential material weakness in any part of the internal controls over financial
reporting of the Company or the Company’s disclosure controls and procedures.
Each of the principal executive officer and the principal financial officer of
the Company (or each former principal executive officer and each former
principal financial officer of the Company, as applicable) has, at all times
since January 1, 2014, made all certifications required by Rule 13a-14 or 15d-14
under the Exchange Act and Sections 302 and 906 of the Sarbanes-Oxley Act and
the rules and regulations of the Commission promulgated thereunder with respect
to the SEC Reports, and the statements contained in such certifications were
true and correct on the date such certifications were made. For purposes of this
Section 3.1(r) “principal executive officer” and “principal financial officer”
shall have the meanings given to such terms in the Sarbanes-Oxley Act and the
rules and regulations of the Commission promulgated thereunder.
(s)    Certain Fees. Except as set forth in Section 3.1(s) of the Disclosure
Schedule, no person or entity will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest or claim against or
upon the Company, any of its Subsidiaries or the Purchaser for any commission,
fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of the Company or any of its
Subsidiaries.
(t)    Private Placement. Assuming the accuracy of the Purchaser representations
and warranties set forth in Section 3.2 of this Agreement and the accuracy of
the information disclosed in the Accredited Investor Questionnaire provided by
the Purchaser, no registration under the Securities Act is







--------------------------------------------------------------------------------





required for the offer and sale of the Shares by the Company to the Purchaser
under the Transaction Documents. The issuance and sale of the Shares hereunder
does not contravene the rules and regulations of the Principal Trading Market.
(u)    Investment Company. The Company is not, and immediately after receipt of
payment for the Shares will not be, an “investment company,” an affiliate of an
“investment company,” a company controlled by an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company” within the meaning of such terms under the Investment
Company Act of 1940, as amended, and the rules and regulations promulgated
thereunder. The Company shall conduct its business in a manner so that it will
not become subject to the Investment Company Act of 1940, as amended.
(v)    Registration Rights. Other than as set forth in this Agreement or the
Covered SEC Reports, no Person has any right to cause the Company to effect the
registration under the Securities Act of any securities of the Company other
than those securities which are currently registered on an effective
registration statement on file with the Commission.
(w)    Listing and Maintenance Requirements. The Company’s Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to, or which to the Company’s Knowledge is
likely to have the effect of, terminating the registration of the Common Stock
under the Exchange Act nor has the Company received any notification that the
Commission is contemplating terminating such registration. The Company has not,
in the twelve (12) months preceding the date hereof, received written notice
from the Principal Trading Market to the effect that the Company is not in
compliance with the listing or maintenance requirements of the Principal Trading
Market. The Company is and has been in compliance with all listing and
maintenance requirements of the Principal Trading Market.
(x)    Application of Takeover Protections; Rights Agreements. The Company has
not adopted any stockholder rights plan or similar arrangement relating to
accumulations of beneficial ownership of Common Stock or a change in control of
the Company. The Company and the Board of Directors have taken all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Company's
certificate of incorporation, bylaws or other organizational documents and the
laws of its state of incorporation that is or could reasonably be expected to
become applicable to the Purchaser as a result of the Purchaser and the Company
fulfilling their obligations or exercising their rights under the Transaction
Documents, including the Company’s issuance of the Shares and the Purchaser’s
ownership of the Shares.
(y)    Tax Matters. The Company and each of its Subsidiaries (i) has accurately
and timely prepared and filed all foreign, federal and state income and all
other material tax returns, reports and declarations required by any
jurisdiction to which it is subject, (ii) has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith, with respect to which adequate reserves have been
set aside on the books of the Company and (iii) has set aside on its books
provisions reasonably adequate for the payment of all material taxes for periods
subsequent to the periods to which such returns, reports or declarations apply.
There are no unpaid taxes in any material amount claimed to be due by the
Company or any of its Subsidiaries by the taxing authority of any jurisdiction.
Neither the Company nor any of its Subsidiaries is or has been a “United States
real property holding corporation” within the meaning of Section 897(c)(2) of
the Code during the applicable period specified in Section 897(c)(1)(A)(ii) of
the Code. All material taxes that the Company or any of its Subsidiaries is (or
was) required by applicable law to withhold







--------------------------------------------------------------------------------





or collect in connection with amounts paid or owing to any employee, independent
contractor, creditor, stockholder, member or other third party have been duly
withheld or collected, and have been timely paid over to the proper authorities
to the extent due and payable.
(z)    Environmental Matters. Neither the Company nor any of its Subsidiaries
(i) is, or has been since January 1, 2014, in violation of any statute, rule,
regulation, decision, judgment, decree, permit, common law or order of any
Governmental Authority relating to the use, disposal or release of hazardous or
toxic substances or relating to the protection or restoration of the environment
or human exposure to hazardous or toxic substances (collectively, “Environmental
Laws”), (ii) owns, leases or operates any real property contaminated with any
hazardous or toxic substance, (iii) is liable for any on-site or off-site
disposal or contamination pursuant to any Environmental Laws, or (iv) is subject
to any Action, claim or liability relating to any Environmental Laws, which
violation, contamination, liability or claim has had or would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect;
and there is no Action pending or, to the Company’s Knowledge, threatened in
writing, that might lead to such a claim.
(aa)    No General Solicitation. Neither the Company nor, to the Company’s
Knowledge, any person acting on behalf of the Company has offered or sold any
Shares by any form of general solicitation or general advertising (within the
meaning of the Securities Act).
(bb)    Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company (or any Subsidiary) and an unconsolidated
or other off balance sheet entity that is required to be disclosed by the
Company in SEC Reports and is not so disclosed and has had or would reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.
(cc)    Acknowledgment Regarding Purchaser’s Purchase of Shares. The Company
acknowledges and agrees that the Purchaser is acting solely in the capacity of
an arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby. The Company further acknowledges
that the Purchaser is not acting as a financial advisor or fiduciary of the
Company (or in any similar capacity) with respect to the Transaction Documents
and the transactions contemplated thereby and any advice given by the Purchaser
or any of their respective Representatives or agents in connection with the
Transaction Documents and the transactions contemplated thereby is merely
incidental to the Purchaser’s purchase of the Shares. The Company further
represents to Purchaser that the Company’s decision to enter into this Agreement
and the other Transaction Documents has been based solely on the independent
evaluation of the transactions contemplated hereby by the Company and its
Representatives.
(dd)    PFIC. Neither the Company nor any Subsidiary is or intends to become a
“passive foreign investment company” within the meaning of Section 1297 of the
Code.
(ee)    OFAC. Since January 1, 2012, none of the Company or any Subsidiary, and
no director, officer, or employee, or, to the Company’s Knowledge, any other
Person acting for or on behalf of the Company or any Subsidiary or the Business:
(i) has been or is designated on, or is owned or controlled by any party that
has been or is designated on, any list of restricted parties maintained by any
Governmental Authority, including the U.S. Department of Treasury, Office of
Foreign Asset Control’s (“OFAC”) Specially Designated Nationals and Blocked
Persons List, OFAC’s List of Foreign Sanctions Evaders, OFAC’s Sectoral
Sanctions Identifications List, the U.S. Department of Commerce’s (“Commerce”)
Denied Persons List, the Commerce Entity List, the Commerce Unverified List, the
Debarred List maintained by the U.S. Department of State (“State Department”),
the State Department’s Nonproliferation Sanctions List, the E.U.’s Consolidated
List of Persons, Groups, and Entities subject to E.U. financial sanctions, the
UN Sanctions List, and HM Treasury’s Consolidated List of financial sanctions
targets in the UK (“Sanctioned Person”);







--------------------------------------------------------------------------------





(ii) has participated in any transaction involving a designated Sanctioned
Person, or any country subject to comprehensive sanctions or substantial
restrictions under the U.S. sanctions administered by OFAC or applicable
non-U.S. sanctions, including the Crimea region of Ukraine, Cuba, Iran, North
Korea, Sudan and Syria (“Sanctioned Country”) to the extent such activities or
business would violate U.S. sanctions or other applicable non-U.S. sanctions;
(iii) has been organized, resident or located in a Sanctioned Country; or (iv)
has imported, exported (including deemed exportation) or re-exported, directly
or indirectly, any commodity, software, technology, or services in violation of
any applicable U.S. or non-U.S. export control, anti-boycott, or economic
sanctions laws, regulations, or orders administered by OFAC, Commerce, the State
Department, or the Internal Revenue Service. The Company has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Company, its Subsidiaries, directors, officers, employees, and agents with
applicable U.S. and non-U.S. sanctions, and the Company, its Subsidiaries,
directors, officers, employees, and agents are in compliance with applicable
U.S. and non-U.S. sanctions.
(ff)    No Additional Agreements. The Company does not have any agreement or
understanding with the Purchaser with respect to the transactions contemplated
by the Transaction Documents other than as specified in the Transaction
Documents.
(gg)    Money Laundering Laws. The operations of each of the Company and any
Subsidiary are and have been conducted at all times in compliance with the money
laundering statutes of applicable jurisdictions, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any applicable governmental agency (collectively,
the “Money Laundering Laws”) and no Action with respect to the Money Laundering
Laws is pending or, to the Company’s Knowledge, threatened.
(hh)    Shell Company Status. The Company is not, and has not during the past
five years been, an issuer identified in Rule 144(i)(1).
(ii)    Title. Each member of the Company and its Subsidiaries has good and
valid title to all of its real property, or, with respect to leased real
property, valid leasehold interests in such leased real property (other than
negligible property and properties not material to the operations of the Company
and its Subsidiary, taken as a whole) which afford the Company or one of its
Subsidiaries valid leasehold possession of the properties and assets that are
the subject of such leases in all material respects, in each case, free and
clear of all Liens, other than Permitted Liens.
(jj)    Material Contracts. Each Material Contract is a valid, binding and
legally enforceable obligation of the Company or its Subsidiary and, to the
Company’s Knowledge, the other parties thereto, except, in each case, as
enforcement may be limited by bankruptcy, insolvency, reorganization or similar
Laws affecting creditors’ rights generally and by general principles of equity.
Each Material Contract is in full force and effect. The Company and each of its
Subsidiaries has in all material respects performed all the obligations required
to be performed by them to date under the Material Contracts. None of the
Company or its Subsidiaries is (with or without notice, lapse of time or both)
in material default or breach under any Material Contract, and to the Company’s
Knowledge, no other party to such Material Contract is (with or without notice
or lapse of time, or both) in material breach or default thereunder.
(kk)    Product Liability.
(i)    There has not been at any time since January 1, 2014 any material Action
concerning any product manufactured, shipped, sold or delivered by or on behalf
of the Company or any of its Subsidiaries relating to or resulting from an
alleged material defect in design, manufacture, materials or







--------------------------------------------------------------------------------





workmanship of any product manufactured, shipped, sold or delivered by or on
behalf of the Company or any of its Subsidiaries or any alleged material failure
to warn, or any alleged breach of implied warranties or representations, and, to
the Company’s Knowledge, none has been threatened in any material respect.
(ii)    There has not been at any time since January 1, 2014 any material Recall
conducted with respect to any product manufactured (or to be manufactured),
shipped, sold or delivered by or on behalf of the Company or any of its
Subsidiaries, or, to the Company’s Knowledge, any investigation or consideration
of or decision made by any Person or Governmental Authority concerning whether
to undertake or not undertake any Recall.

3.2    Representations and Warranties of the Purchaser. Purchaser hereby
represents and warrants as of the date hereof and as of the Closing Date to the
Company as follows:
(a)    Organization; Authority. Purchaser is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the applicable
Transaction Documents and otherwise to carry out its obligations hereunder and
thereunder. The execution and delivery of this Agreement by Purchaser and
performance by Purchaser of the transactions contemplated by this Agreement have
been duly authorized by all necessary corporate or, if Purchaser is not a
corporation, such partnership, limited liability company or other applicable
like action, on the part of Purchaser. Each Transaction document to which it is
a party has been duly executed by Purchaser, and when delivered by Purchaser in
accordance with the terms hereof, will constitute the valid and legally binding
obligation of Purchaser, enforceable against it in accordance with its terms,
except (i) as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application, or (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies.
(b)    No Conflicts. The execution, delivery and performance by Purchaser of
this Agreement and the consummation by Purchaser of the transactions
contemplated hereby will not (i) result in a violation of the organizational
documents of Purchaser, (ii) conflict with, or constitute a default (or an event
which with notice or lapse of time or both would become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which Purchaser is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
Purchaser, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not reasonably be expected
to have, individually or in the aggregate, a material adverse effect on the
ability of Purchaser to perform its obligations hereunder.
(c)    Investment Intent. Purchaser understands that the Shares are “restricted
securities” and have not been registered under the Securities Act or any
applicable state securities law and is acquiring the Shares as principal for its
own account and not with a view to, or for distributing or reselling such Shares
or any part thereof in violation of the Securities Act or any applicable state
securities laws and has no present intention of distributing any of such Shares
in violation of the Securities Act or any applicable state securities law,
provided, however, that by making the representations herein, Purchaser does not
agree to hold any of the Shares for any minimum period of time and reserves the
right, subject to the provisions of this Agreement, at all times to sell or
otherwise dispose of all or any part of such Shares pursuant to an effective
registration statement under the Securities Act or under an exemption from such
registration and in compliance with applicable federal and state securities
laws. Purchaser understands that it may not be able to sell any of the Shares
without prior registration under the Securities Act or the existence of an
exemption from such







--------------------------------------------------------------------------------





registration requirement. Purchaser is acquiring the Shares hereunder in the
ordinary course of its business. Purchaser does not presently have any
agreement, plan or understanding, directly or indirectly, with any Person to
distribute or effect any distribution of any of the Shares (or any securities
which are derivatives thereof) to or through any person or entity; Purchaser is
not a registered broker-dealer under Section 15 of the Exchange Act or an entity
engaged in a business that would require it to be so registered as a
broker-dealer.
(d)    Purchaser Status. At the time Purchaser was offered the Shares, it was,
and at the date hereof it is, an “accredited investor” as defined in Rule 501(a)
under the Securities Act.
(e)    General Solicitation. Purchaser is not purchasing the Shares as a result
of any advertisement, article, notice or other communication regarding the
Shares published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
advertisement.
(f)    Experience of Purchaser. Purchaser, either alone or together with its
Representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Shares, and has so evaluated the merits and
risks of such investment. Purchaser is able to bear the economic risk of an
investment in the Shares and, at the present time, is able to afford a complete
loss of such investment. Purchaser acknowledges that it has not received any
legal or tax advice from the Company or any of its Representatives with respect
the transactions contemplated hereby.
(g)    Access to Information. Purchaser acknowledges that it has had the
opportunity to review the Disclosure Schedules and SEC Reports and has been
afforded (i) the opportunity to ask questions of the Company concerning the
terms and conditions of the offering of the Shares and the merits and risks of
investing in the Shares, and (ii) access to information about the Company and
the Subsidiaries and their respective financial condition, results of
operations, business, properties, management and prospects. Neither such
inquiries nor any other investigation conducted by or on behalf of Purchaser or
its Representatives or counsel shall modify, amend or affect Purchaser’s right
to rely on the truth, accuracy and completeness of the Disclosure Schedules and
SEC Reports and the Company’s representations and warranties contained in the
Transaction Documents. Purchaser has sought such accounting, legal and tax
advice as it has considered necessary to make an informed decision with respect
to its acquisition of the Shares.
(h)    Certain Trading Activities. Other than with respect to the purchase of
Shares hereunder or pursuant to a transaction in compliance with Rule 10b5-1(c)
under the Exchange Act, Purchaser has not directly or indirectly, nor has any
Person acting on behalf of or pursuant to any understanding with Purchaser,
engaged in any transactions in the securities of the Company (including any
Short Sales involving the Company’s securities) since the time that Purchaser
was first contacted by the Company or any other Person regarding the specific
investment contemplated hereby. Purchaser covenants that neither it nor any
Person acting on its behalf or pursuant to any understanding with it will engage
in any purchase or sale of securities of the Company (including Short Sales)
prior to the time that the transactions contemplated by this Agreement are first
publicly disclosed. Notwithstanding the foregoing, because the Purchaser is a
multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of Purchaser’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of Purchaser’s assets, the representation and covenant
set forth above shall apply only with respect to the portion of assets managed
by the portfolio manager that has knowledge about the financing transaction
contemplated by this Agreement. Purchaser has complied with its obligations
under







--------------------------------------------------------------------------------





that certain Mutual Confidentiality Agreement, dated as of September 26, 2016
(the “Confidentiality Agreement”), by and between SDIC Fund Management Co., Ltd.
and the Company.
(i)    Brokers and Finders. No Person will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest or claim against or
upon the Company or the Purchaser for any commission, fee or other compensation
pursuant to any agreement, arrangement or understanding entered into by or on
behalf of the Purchaser.
(j)    Independent Investment Decision. Purchaser has independently evaluated
the merits of its decision to purchase Shares pursuant to the Transaction
Documents. Purchaser understands that nothing in this Agreement or any other
materials presented by or on behalf of the Company to the Purchaser in
connection with the purchase of the Shares constitutes legal, tax or investment
advice. Purchaser has consulted such legal, tax and investment advisors as it,
in its sole discretion, has deemed necessary or appropriate in connection with
its purchase of the Shares.
(k)    Reliance on Exemptions. Purchaser understands that the Shares being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgements
and understandings of Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of Purchaser to acquire the
Shares.
(l)    No Governmental Review. Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Shares or the
fairness or suitability of the investment in the Shares nor have such
authorities passed upon or endorsed the merits of the offering of the Shares.
(m)    Regulation M. Purchaser is aware that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of Common Stock and other
activities with respect to the Common Stock by the Purchaser.
(n)    Sufficiency of Funds. Purchaser has, and at the Closing will have,
sufficient funds to timely pay the Subscription Amount, without delay, at the
Closing.
(o)    Foreign Investors. If it is not a U.S. person within the meaning of Rule
902 of Regulation S of the Securities Act, Purchaser further represents that:
(i)    Purchaser has satisfied itself as to the full observance of the laws of
its jurisdiction in connection with any invitation to subscribe for the Shares
or any use of this Agreement, including (A) the legal requirements within its
jurisdiction for the purchase of the Shares, (B) any foreign exchange
restrictions applicable to such purchase, (C) any governmental or other consents
that may need to be obtained and (D) the income tax and other tax consequences,
if any, that may be relevant to the purchase, holding, redemption, sale or
transfer of the Shares;
(ii)    Purchaser’s subscription and payment for, and such Purchaser’s continued
beneficial ownership of the Shares, will not violate any applicable securities
or other laws of such Purchaser’s jurisdiction; and
(iii)    Purchaser is not a “10-percent shareholder” as defined in Section
871(h) of the Code.







--------------------------------------------------------------------------------





(p)    Ownership of Common Stock. Purchaser does not own (beneficially or of
record) any shares of Common Stock or any option, warrant or other right to
acquire any shares of Common Stock.  
The Company and the Purchaser acknowledge and agree that no party to this
Agreement has made or makes any representations or warranties with respect to
the transactions contemplated hereby other than those specifically set forth in
this Article III and the Transaction Documents.

ARTICLE IV.    
OTHER AGREEMENTS OF THE PARTIES
4.1    Transfer Restrictions.
(a)    Compliance with Laws. Notwithstanding any other provision of this Article
IV, Purchaser covenants that the Shares may be disposed of only pursuant to an
effective registration statement under, and in compliance with the requirements
of, the Securities Act, or pursuant to an available exemption from, or in a
transaction not subject to, the registration requirements of the Securities Act,
and in compliance with any other applicable state and federal securities laws.
In connection with any transfer of the Shares other than (i) pursuant to an
effective registration statement, (ii) to the Company, (iii) pursuant to Rule
144 (provided that the Purchaser provides the Company with reasonable assurances
(in the form of seller and, if applicable, broker representation letters) that
the securities may be sold pursuant to such rule) or (iv) in connection with a
bona fide pledge as contemplated in Section 4.1(b), the Company may require the
transferor thereof to provide to the Company an opinion of counsel selected by
the transferor and reasonably acceptable to the Company, the form and substance
of which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred Shares
under the Securities Act. As a condition of such transfer, any such transferee
shall agree in writing to be bound by the obligations of Purchaser following the
Closing under this Article IV and shall have the rights of the Purchaser under
this Article IV and the Registration Rights Agreement with respect to such
transferred Shares.
(b)    Legends. The Shares shall bear any legend as required by the “blue sky”
laws of any state and a restrictive legend in substantially the following form,
until such time as they are not required under Section 4.1(c):
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED
BY A LEGAL OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS
TRANSFER AGENT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER THE SECURITIES
ACT.
The Company acknowledges and agrees that the Purchaser may from time to time
pledge, and/or grant a security interest in, some or all of the legended Shares
in connection with applicable securities laws, pursuant to a bona fide margin
agreement in compliance with a bona fide margin loan. Such a pledge would







--------------------------------------------------------------------------------





not be subject to approval or consent of the Company and no legal opinion of
legal counsel to the pledgee, secured party or pledgor shall be required in
connection with the pledge, but such legal opinion shall be required in
connection with a subsequent transfer or foreclosure following default by the
Purchaser transferee of the pledge. No notice shall be required of such pledge,
but Purchaser’s transferee shall promptly notify the Company of any such
subsequent transfer or foreclosure. Purchaser acknowledges that the Company
shall not be responsible for any pledges relating to, or the grant of any
security interest in, any of the Shares or for any agreement, understanding or
arrangement between the Purchaser and its pledgee or secured party. At the
Purchaser’s expense, the Company will execute and deliver such reasonable
documentation as a pledgee or secured party of Shares may reasonably request in
connection with a pledge or transfer of the Shares, including the preparation
and filing of any required prospectus supplement under Rule 424(b)(3) of the
Securities Act or other applicable provision of the Securities Act to
appropriately amend the list of Selling Stockholders thereunder. Purchaser
acknowledges and agrees that, except as otherwise provided in Section 4.1(c),
any Shares subject to a pledge or security interest as contemplated by this
Section 4.1(b) shall continue to bear the legend set forth in this Section
4.1(b) and be subject to the restrictions on transfer set forth in Section
4.1(a).


(c)    Removal of Legends. The legend set forth in Section 4.1(b) above shall be
removed and the Company shall issue a certificate without such legend or any
other legend to the holder of the applicable Shares upon which it is stamped or
if the applicable Shares are evidenced by a book entry notification, cause the
Transfer Agent to remove restrictions under the Securities Act that are stated
to apply to such Shares on the books and records of the Transfer Agent or issue
to such holder by electronic delivery at the applicable balance account at the
Depository Trust Company (“DTC”), if (i) such Shares are registered for resale
under the Securities Act (provided that, if the Purchaser is selling pursuant to
an effective registration statement registering the Shares for resale, the
Purchaser agrees to only sell such Shares during such time that such
registration statement is effective and not withdrawn or suspended, and only as
permitted by such registration statement), (ii) such Shares are sold or
transferred pursuant to Rule 144, or (iii) such Shares are eligible for sale
under Rule 144, without the requirement for the Company to be in compliance with
the current public information required under Rule 144(c)(1) (or Rule 144(i)(2),
if applicable) as to such securities and without volume or manner-of-sale
restrictions. Following the earlier of (i) the Effective Date or (ii) Rule 144
becoming available for the resale of Shares, without the requirement for the
Company to be in compliance with the current public information required under
Rule 144(c)(1) (or Rule 144(i)(2), if applicable) as to such securities and
without volume or manner-of-sale restrictions, the Company shall cause Company
Counsel, or such other counsel reasonably acceptable to the Company and the
Purchaser, to issue to the Transfer Agent the legal opinion referred to in the
Irrevocable Transfer Agent Instructions. Any fees (with respect to the Transfer
Agent, Company Counsel or otherwise) associated with the issuance of such
opinion or the removal of such legend shall be borne by the Company. Following
the Effective Date, or at such earlier time as a legend is no longer required
for certain Shares, the Company will no later than three (3) Trading Days
following the delivery by Purchaser to the Transfer Agent (with notice to the
Company) of a legended certificate representing Shares or, if the applicable
Shares are evidenced by book entry notation, delivery by the Purchaser to the
Transfer Agent (with notice to the Company) of an appropriate instruction letter
(endorsed or with stock powers attached, signatures guaranteed, and otherwise in
form necessary to affect the reissuance and/or transfer), and any other
documents required by Section 4.1(a), deliver or cause to be delivered to
Purchaser a certificate representing such Shares that is free from all
restrictive and other legends or remove such legend from such Shares evidenced
by book entry notation. The Company may not make any notation on its records or
give instructions to the Transfer Agent that enlarge the restrictions on
transfer set forth in this Section 4.1(c). Certificates for Shares subject to
legend removal hereunder may be transmitted by the Transfer Agent to the
Purchaser by crediting the account of the Purchaser’s prime broker with DTC as
directed by Purchaser.







--------------------------------------------------------------------------------





(d)    Irrevocable Transfer Agent Instructions. The Company shall issue
irrevocable instructions to the Transfer Agent (the “Irrevocable Transfer Agent
Instructions”) to credit shares to the applicable balance accounts on the books
of the Transfer Agent, registered in the name of Purchaser or its respective
nominee(s), for the Shares. The Company represents and warrants that no
instruction other than the Irrevocable Transfer Agent Instructions referred to
in this Section 4.1(d), subject to any stop transfer instructions that we may
issue to you from time to time, will be given by the Company to the Transfer
Agent with respect to the Shares, and that the Shares shall otherwise be freely
transferable on the books and records of the Company, as applicable, to the
extent provided in this Agreement and the other Transaction Documents. If
Purchaser effects a sale, assignment or transfer of the Shares in accordance
with this Section 4.1, the Company shall permit the transfer and shall promptly
instruct the Transfer Agent to issue one or more certificates or credit shares
to the applicable balance accounts on the books of the Transfer Agent in such
name and in such denominations as specified by Purchaser to effect such sale,
transfer or assignment. In the event that such sale, assignment or transfer
involves Shares sold, assigned or transferred pursuant to an effective
registration statement or in compliance with Rule 144, the Transfer Agent shall
issue such shares to Purchaser, assignee or transferee (as the case may be)
without any restrictive legend in accordance with this Section 4.1 and by
crediting such shares to the applicable balance account at DTC. Any fees (with
respect to the Transfer Agent, counsel to the Company or otherwise) associated
with the issuance of such opinion or the removal of any legends on any of the
Shares shall be borne by the Company.

4.2    Furnishing of Information. In order to enable the Purchaser to sell the
Shares under Rule 144, for a period of one year from the Closing, the Company
shall make all required filings under Section 15(d) of the Exchange Act and
timely file (or obtain extensions in respect thereof and file within the
applicable grace period) all reports required to be filed by the Company after
the date hereof pursuant to the Exchange Act. For a period of one (1) year from
the Closing, or any longer period during which the Purchaser may be considered
an affiliate of the Company, if the Company is not required to file reports
pursuant to the Exchange Act, it will prepare and furnish to the Purchaser and
make publicly available the information described in Rule 144(c)(2), if the
provision of such information will allow the Purchaser to sell the Shares under
Rule 144.

4.3    Integration. From and after the date hereof, the Company shall not, and
shall use its commercially reasonable efforts to ensure that no Affiliate of the
Company shall, sell, offer for sale or solicit offers to buy or otherwise
negotiate in respect of any security (as defined in Section 2 of the Securities
Act) that may reasonably be expected to be integrated with the offer or sale of
the Shares in a manner that would require the registration under the Securities
Act of the sale of the Shares to the Purchaser, or that may reasonably be
expected to be integrated with the offer or sale of the Shares for purposes of
the rules and regulations of any Trading Market such that it would require the
Company to obtain stockholder approval prior to the Closing or the closing of
such other transaction.

4.4    Securities Laws Disclosure; Publicity. On or before the fourth (4th)
Trading Day immediately following the execution of this Agreement, the Company
will file a Current Report on Form 8-K with the Commission describing the terms
of the Transaction Documents (and including as exhibits to such Current Report
on Form 8-K the material Transaction Documents). Purchaser and its counsel shall
be given a reasonable opportunity to review and comment on such Current Report
on Form 8-K prior to the filing thereof with the Commission. The Company and
Purchaser shall consult with each other in issuing any other press releases with
respect to the transactions contemplated hereby, and neither the Company nor the
Purchaser shall issue any such press release or any other public statement
without the prior consent of the Company, with respect to any press release or
public statement of the Purchaser, or without the prior consent of Purchaser,
with respect







--------------------------------------------------------------------------------





to any press release or public statement of the Company, which consent shall not
unreasonably be withheld or delayed, except if such disclosure is required by
law, in which case the disclosing party shall promptly provide the other party
with prior notice of such public statement or communication. Notwithstanding the
foregoing, the Company shall not publicly disclose the name of the Purchaser or
any Affiliate or investment adviser of the Purchaser, or include the name of the
Purchaser or any Affiliate or investment adviser of the Purchaser in any press
release or filing with the Commission or any regulatory agency or Trading
Market, without the prior written consent of Purchaser, except (i) as required
by federal securities law in connection with (A) any registration statement
contemplated by the Registration Rights Agreement; and (B) the filing of final
Transaction Documents (including signature pages thereto) with the Commission
and (ii) to the extent such disclosure is required by law, request of the Staff
of the Commission or Trading Market regulations, in which case the Company shall
provide the Purchaser with prior written notice of such disclosure permitted
under this subclause (ii); provided, that, in either case (i) or (ii), such
disclosure is in substantial conformity with the Current Report on Form 8-K.

4.5    Confidentiality. The Confidentiality Agreement shall continue in full
force and effect until the Closing, at which time the Confidentiality Agreement
shall be terminated and be of no further force and effect. From and after the
Closing, the confidentiality obligations of the parties hereto shall be governed
by the Principal Shareholders Agreement.

4.6    Use of Proceeds.. The Company shall use the net proceeds from the sale of
the Shares hereunder for strategic development programs, including, notably
related to dry battery electrode development, as well as working capital and
general corporate purposes.

4.7    CFIUS. The Company and Purchaser shall jointly assemble all information
necessary to complete, and shall submit or cause to be submitted: (i) promptly
but in no event more than ten (10) Business Days after the date hereof, a draft
joint voluntary notice of the transactions contemplated by this Agreement to
CFIUS in accordance with Exon-Florio (the “Draft Voluntary Notice”) and (ii)
promptly after responding to any comments (either written or oral) from the
CFIUS staff on the Draft Voluntary Notice (or as soon as possible after CFIUS
staff confirms it has no comments to the Draft Voluntary Notice), a joint
voluntary notice of the transactions contemplated by this Agreement to CFIUS in
accordance with Exon-Florio (the “Joint Voluntary Notice”). The Purchaser’s
counsel shall take the lead in the drafting of the Draft Voluntary Notice and
Joint Voluntary Notice; provided that neither the Draft Voluntary Notice nor the
Joint Voluntary Notice shall be submitted to CFIUS without the mutual written
consent of the Company and Purchaser via their respective CFIUS legal counsel.
Following submission of the Joint Voluntary Notice, each of the Company and
Purchaser shall cooperate (to the extent permitted by Laws) and provide CFIUS
with any additional or supplemental information requested by CFIUS regarding
such party during the CFIUS review process as promptly as practicable, and in
all cases within the amount of time allowed by CFIUS pursuant to Exon-Florio.
Notwithstanding any other provision in this Agreement, Purchaser shall have no
obligation to share with the Company any personal identifier information
(“PII”), as such term is defined under the Exon-Florio regulations, and shall
separately submit such PII to CFIUS as set forth in the Exon-Florio regulations.
Moreover, neither the Purchaser nor the Company shall have any obligations to
share with the other any confidential business information unrelated to the
transactions contemplated by this Agreement, including to the extent such
information is requested by CFIUS. No party shall communicate with any
Governmental Authority in respect of any such filings, investigation or other
inquiry without giving the other party sufficient prior notice of such
communication and, to the extent permitted by such Governmental Authority, the
opportunity to review and comment on any proposed written communication (subject
to the







--------------------------------------------------------------------------------





terms of this Section 4.7) and, with respect to any oral communication, to
attend and/or participate in such conversation or meeting. The parties, in
cooperation with each other, shall use commercially reasonable efforts to obtain
the CFIUS Approval, and without limiting the foregoing, the parties shall take
all such reasonable actions and agree to such reasonable requirements or
conditions to mitigate any national security concerns as may be requested or
required by CFIUS in connection with, or as a condition of, the CFIUS Approval;
provided, however, that (i) the Purchaser and its Affiliates shall not be
required enter into any agreement that interferes with the Purchaser’s or its
Affiliates’ ability to participate as an observer or director on the board of
directors of the Company or to exercise the full rights of ownership of the
Shares; and (ii) neither the Purchaser nor the Company (nor any of their
Affiliates) shall be required to (a) propose, commit to or effect, by consent
decree, agreement, hold-separate or administrative order, or otherwise, the
sale, transfer, license, divestiture, hold-separate or other disposition of any
Shares or any of the businesses, product lines or assets of the Purchaser, the
Company or any of their respective Affiliates, (b) propose, commit to or effect,
by consent decree, agreement, hold-separate or administrative order, or
otherwise any conditions, restrictions, or requirements that would reasonably be
expected to limit (other than nominally) the Company’s growth or expansion into
China or otherwise on a worldwide basis, (c) defend any judicial or
administrative action or similar Proceeding instituted (or threatened to be
instituted) by any Person under Exon-Florio or seek to have any stay,
restraining order, injunction or similar order entered by any Governmental
Entity vacated, lifted, reversed, or overturned, or (d) agree to do any of the
foregoing. The actions set forth in clauses (a) through (d) of the proviso to
the immediately preceding sentence are referred to as a “Burdensome Condition”.
4.8    Supplements to Disclosure Schedule. The Company shall on one occasion not
less than ten (10) Business Days prior to the Closing, by notice in accordance
with the terms of this Agreement (which notice shall indicate if the Company
believes that such notice discloses matters that, absent such amendments or
supplements, would cause the failure of the condition set forth in
Section 5.1(a)), amend or supplement by means of a written notice to Purchaser
specifically identifying that it is a supplement delivered pursuant to this
Section 4.8 any one (1) or more Sections of the Disclosure Schedules, to reflect
any Effects first arising or, in the case of representations given to the
Company’s Knowledge, first becoming known to the Company during the period
subsequent to the date hereof, by providing the Purchaser with written notice
setting forth the proposed amendment or supplement and specifying the Section or
Sections of the Disclosure Schedules and the specific representations and
warranties to which the supplement or amendment relates affected thereby;
provided, however, that if any Section of the Disclosure Schedules is amended or
supplemented pursuant to this Section 4.8 in a manner that either individually
or in the aggregate with all other such prior amendments or supplements made to
the Disclosure Schedules pursuant to this Section 4.8 discloses matters that,
absent such amendments or supplements, would cause the failure of the condition
set forth in Section 5.1(a) and such condition has not been (x) waived in
writing by the Purchaser or (y) cured by the Company, no later than the earlier
of thirty (30) days after the Purchaser’s receipt of such disclosure and the
fifth (5th) Business Day prior to the Closing Date (such earlier date being the
“Supplement Effective Time”), then the Purchaser shall have the right to
terminate this Agreement within five (5) Business Days following the Supplement
Effective Time and prior to the Closing. Notwithstanding any other provision of
this Agreement, if the Purchaser does not terminate this Agreement as permitted
above, such amendment and supplement will be effective to cure and correct
solely for purposes of Section 5.1(a) any breach, inaccuracy or failure to be
true and correct of any representation or warranty corrected thereby as
specified in the notice to Purchaser, but shall not be effective for any other
purpose of this Agreement.







--------------------------------------------------------------------------------





4.9    Principal Trading Market Listing. In the time and manner required by the
Principal Trading Market, the Company shall prepare and file with such Principal
Trading Market an additional shares listing application covering all of the
Shares and shall use its commercially reasonable efforts to take all steps
necessary to cause all of the Shares to be approved for listing on the Principal
Trading Market as promptly as possible thereafter.
4.10    Delivery of Shares at Closing. The Company shall deliver, or cause to be
delivered, in book-entry form the Shares purchased by Purchaser to Purchaser on
the Closing Date.



4.11    Exclusive Dealing. Except as expressly permitted by this Section 4.11,
from the date hereof until the earliest of (i) the Closing, (ii) July 31, 2017
with respect to clauses (1) and (2) below, and August 15, 2017 with respect to
clause (3) below, and (iii) the termination of this Agreement in accordance with
Section 6.16, the Company and its Affiliates shall not, and shall not authorize
any of their respective directors, officers, employees and other representatives
acting on behalf and at the direction of the Company or any of its Affiliates
(“Representatives”) to, directly or indirectly, (1) solicit, initiate, induce,
knowingly facilitate, or knowingly encourage (including by means of furnishing
any Company information or responding to any communication), any inquiries or
the making, announcement or submission to the Company of any proposal or offer
that constitutes, or could reasonably be expected to lead to any Financing
Proposal, (2) enter into, engage, continue or participate in any discussions or
negotiations with, or furnish any information (whether orally or in writing)
relating to the Company or any of its Subsidiaries or afford access to the
business, properties, assets, books or records of the Company or any of its
Subsidiaries to, or otherwise cooperate with, knowingly assist, or participate
in any effort by, any Person (other than the Purchaser and its Affiliates) that
has made, has informed the Company of any intention to make, or has publicly
announced an intention to make, any proposal that constitutes, or could
reasonably be expected to lead to, any Financing Proposal, or (3) enter into any
Definitive Transaction Agreement with respect to any Financing Proposal. Without
limiting the foregoing, it is agreed that any violation of the restrictions set
forth in the preceding sentence by any of the Company or its Affiliates shall be
deemed to be a breach of this Section 4.11 by the Company. Nothing in this
Section 4.11 shall eliminate or alter the Company’s obligation under this
Agreement to complete the issuance and sale of the Shares pursuant to this
Agreement so long as this Agreement has not been terminated.

4.12    Conduct of Business. The Company agrees that during the period
commencing on the date hereof and ending on the Closing Date, the Company shall,
and shall cause each of its Subsidiaries to, conduct its respective operations
only in the ordinary course of business consistent with past practice and to use
their commercially reasonable efforts to preserve intact their respective
business organizations, keep available the services of their officers and
employees and maintain satisfactory relationships with licensors, suppliers,
distributors, clients and others having business relationships with them.

ARTICLE V.    
CONDITIONS PRECEDENT TO CLOSING

5.1    Conditions Precedent to the Obligations of the Purchaser to Purchase
Shares. The obligation of Purchaser to consummate the transactions contemplated
by this Agreement at the Closing is subject to the fulfillment to Purchaser’s
satisfaction, on or prior to the Closing Date, of each of the following
conditions, any of which may be waived by Purchaser (as to itself only):







--------------------------------------------------------------------------------





(a)    Representations and Warranties. (i) The representations and warranties of
the Company contained in Section 3.1(b) (Organization and Qualification),
Section 3.1(c) (Authorization; Enforcement; Validity), Section 3.1(f) (Issuance
of the Shares), and Section 3.1(s) (Certain Fees) shall be true and correct in
all respects as of the date when made and as of the Closing Date, as though made
on and as of such date, except for such representations and warranties that
speak as of a specific date, which shall be true and correct in all respects as
of such specific date, (ii) the representations and warranties of the Company
contained in Section 3.1(g) (Capitalization) shall be true and correct in all
respects, except for any inaccuracies that are de minimis in both amount and
nature, as of the date when made and as of the Closing Date, as though made on
and as of such date, and (iii) all other representations and warranties of the
Company contained herein shall be true and correct in all material respects
(except for those representations and warranties which are qualified as to
materiality or Material Adverse Effect, in which case such representations and
warranties shall be true and correct in all respects) as of the date when made
and as of the Closing Date, as though made on and as of such date, except for
such representations and warranties that speak as of a specific date, which
shall be true and correct in all material respects (or in all respects, as the
case may be) as of such specific date.
(b)    Performance. The Company shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by it at
or prior to the Closing.
(c)    No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any Governmental Authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.
(d)    Governmental Consents. All consents, approvals, orders or authorizations
of, or registrations, declarations or filings with, all Governmental Authorities
required in connection with the execution, delivery or performance of this
Agreement (to the extent performance is required at the Closing) shall have been
obtained or made, including, but not limited to the CFIUS Approval, without the
imposition of a Burdensome Condition, and any approval of the additional share
listing application required by the Principal Trading Market.
(e)    Material Adverse Effect. As of the Closing, there has not been a Material
Adverse Effect or any Effect or series of Effects that would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
(f)    No Suspensions of Trading in Common Stock. The Common Stock shall (i) be
designated for listing and quotation on the Principal Trading Market and (ii)
not have been suspended, as of the Closing Date, by the Commission or the
Principal Trading Market from trading on the Principal Trading Market nor shall
suspension by the Commission or the Principal Trading Market have been
threatened, as of the Closing Date, either (A) in writing by the Commission or
the Principal Trading Market or (B) by falling below the minimum listing
maintenance requirements of the Principal Trading Market. If required as a
condition to listing the Shares, the Company shall have obtained the approval of
the Principal Trading Market to list the Shares.
(g)    Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with Section 2.2(a).
(h)    Termination. This Agreement shall not have been terminated as to
Purchaser in accordance with Section 6.16 herein.







--------------------------------------------------------------------------------






5.2    Conditions Precedent to the Obligations of the Company to sell Shares.
The Company’s obligation to sell and issue the Shares at the Closing to
Purchaser is subject to the fulfillment to the satisfaction of the Company on or
prior to the Closing Date of the following conditions, any of which may be
waived by the Company:
(a)    Representations and Warranties. (i) The representations and warranties of
the Purchaser contained in Section 3.2(a) (Organization; Authority) shall be
true and correct in all respects as of the date when made and as of the Closing
Date, as though made on and as of such date, except for such representations and
warranties that speak as of a specific date, which shall be true and correct in
all respects as of such specific date, and (ii) all other representations and
warranties of the Purchaser contained in Section 3.2 hereof shall be true and
correct in all material respects (except for those representations and
warranties which are qualified as to materiality or material adverse effect, in
which case such representations and warranties shall be true and correct in all
respects) as of the date when made, and as of the Closing Date as though made on
and as of such date, except for representations and warranties that speak as of
a specific date, which shall be true and correct in all material respects as of
such specific date.
(b)    Performance. Purchaser shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by
Purchaser at or prior to the Closing Date.
(c)    No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any Governmental Authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.
(d)    Governmental Consents. All consents, approvals, orders or authorizations
of, or registrations, declarations or filings with, all Governmental Authorities
required in connection with the execution, delivery or performance of this
Agreement (to the extent performance is required at the Closing) shall have been
obtained or made, including, but not limited to, the CFIUS Condition, without
the imposition of a Burdensome Condition.
(e)    Purchaser Deliverables. Purchaser shall have delivered its Purchaser
Deliverables in accordance with Section 2.2(b).
(f)    Termination. This Agreement shall not have been terminated as to
Purchaser in accordance with Section 6.16 herein.

ARTICLE VI.    
MISCELLANEOUS

6.1    Fees and Expenses. Except as expressly set forth in the Transaction
Documents to the contrary, the Company and the Purchaser shall each pay the fees
and expenses of their respective advisers, counsel, accountants and other
experts, if any, and all other expenses incurred by such party in connection
with the negotiation, preparation, execution, delivery and performance of this
Agreement, including, but not limited to, any such fees and expenses incurred in
connection with the CFIUS Approval; provided, however, in the event that the
Closing occurs, at the Closing, the Company shall reimburse the actual and
reasonable fees and expenses of the Purchaser up to U.S. $1,000,000 (the
“Expense Reimbursement”). The Company shall pay all Transfer Agent fees, stamp







--------------------------------------------------------------------------------





taxes and other taxes, duties and other fees and charges (including any
penalties and interest) levied in connection with the sale and issuance of the
Shares to the Purchaser.

6.2    Entire Agreement. The Transaction Documents, together with the exhibits
and schedules thereto, contain the entire understanding of the parties with
respect to the subject matter hereof and supersede all prior agreements,
understandings, discussions and representations, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules. At or after the Closing, and without further
consideration, the Company and the Purchaser will execute and deliver to the
other such further documents as may be reasonably requested in order to give
practical effect to the intention of the parties under the Transaction
Documents.

6.3    Notices. Any and all notices and other communications and deliveries
required or permitted to be provided here under shall be in writing and shall be
delivered by hand or overnight courier service or sent by email transmission,
and in the case of email transmission, with copies by hand delivery or overnight
courier service to the respective parties below (or in each case, as otherwise
notified by any of the parties below) and shall be effective and deemed to have
been given (a) when sent by email with receipt confirmed between 9:00 a.m. and
5:00 p.m., Pacific time, on any Business Day, or on the next Business Day when
sent by email with receipt confirmed following 5:00 p.m., Pacific time or (b)
other than when previously delivered by email in accordance with this Section
6.3, upon actual receipt when delivered by hand or overnight courier service.
The address for such notices and communications shall be as follows:







--------------------------------------------------------------------------------





If to the Company:
Maxwell Technologies, Inc.
3888 Calle Fortunada
San Diego, CA 92123
Telephone No.: 1 (858) 503-3341 
E-mail: elough@maxwell.com
Attention: Emily Lough, Corporate Counsel & Chief Compliance Officer


With a copy to:
DLA Piper LLP (US)
4365 Executive Drive, Suite 1100
San Diego, California 92121-2133
Telephone No.: (858) 677-11414
E-mail: Larry.Nishnick@dlapiper.com
Attention: Larry W. Nishnick, Esq.


If to Purchaser:
SDIC Fund Management Co., Ltd.
Floor 7, No. 1 South Binhe Road, Guanganmenwai
Xicheng, Beijing 100055
Telephone No.: 86-10-6336 6398
E-mail:
Attention:


With a copy to:
White & Case LLP
19th Floor, Tower 1 of China Central Place
81 Jianguo Lu, Chaoyang District
Beijing 100025
Telephone No.: 86-10-5912-9600
E-mail: vtsoi@whitecase.com
Attention: Vivian Tsoi


 
White & Case LLP
1221 Avenue of the Americas
New York, New York 10020-1095
Telephone No.: (212) 819-8200
E-mail: gpryor@whitecase.com
Attention: Gregory Pryor





or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

6.4    Amendments; Waivers; No Additional Consideration. No provision of this
Agreement may be waived, modified, supplemented or amended except in a written
instrument signed, in the case of an amendment, by the Company and Purchaser or,
in the case of a waiver, by the party against whom enforcement of any such
waiver provision is sought. No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.

6.5    Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This







--------------------------------------------------------------------------------





Agreement shall be construed as if drafted jointly by the parties, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement or any of the
Transaction Documents. When a reference is made in this Agreement to sections or
exhibits, such reference shall be to a section of or an exhibit to this
Agreement unless otherwise indicated. The words “include,” “includes” and
“including” when used herein shall be deemed in each case to be followed by the
words “without limitation.” The phrases “the date of this Agreement,” “the date
hereof,” and terms of similar import, unless the context otherwise requires,
shall be deemed to refer to the date first above written. Unless the context of
this Agreement otherwise requires: (i) words of any gender include each other
gender, (ii) words using the singular or plural number also include the plural
or singular number, respectively, and (iii) the terms “hereof,” “herein,”
“hereunder” and derivative or similar words refer to this entire Agreement.

6.6    Successors and Assigns. The provisions of this Agreement shall inure to
the benefit of and be binding upon the parties and their successors and
permitted assigns. This Agreement, or any rights or obligations hereunder, may
not be assigned by the Company without the prior written consent of Purchaser
(other than by merger). The Purchaser may assign its rights hereunder in whole
or in part to any controlled Affiliate, provided such transferee shall agree in
writing to be bound, with respect to the transferred Shares, by the terms and
conditions of this Agreement that apply to the “Purchaser”; provided, further,
that Purchaser shall remain liable for any and all obligations under this
Agreement arising up to and including the Closing notwithstanding any such
assignment occurring prior to the Closing.

6.7    No Third-Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective successors and permitted assigns and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person.

6.8    Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Delaware, without regard to the principles of conflicts of law thereof. Each
party agrees that all Proceedings concerning the interpretation, enforcement and
defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the Delaware
Courts. Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the Delaware Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such Delaware Court, or that such Proceeding has been
commenced in an improper or inconvenient forum. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.







--------------------------------------------------------------------------------






6.9    Survival. Subject to applicable statute of limitations, the
representations, warranties, agreements and covenants contained herein shall
survive the Closing and the delivery of the Shares.

6.10    Execution. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that the parties need not sign
the same counterpart. In the event that any signature is delivered by facsimile
transmission, or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile signature page were an original thereof.

6.11    Severability. If any provision of this Agreement is held to be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and all other terms and provisions of this
Agreement will not in any way be affected or impaired so long as the economic
and legal substance of the Transactions is not affected in any manner materially
adverse to any party. In such event, the parties hereto will attempt to agree
upon a valid and enforceable provision that is a reasonable substitute therefor,
and upon so agreeing, shall incorporate such substitute provision in this
Agreement.

6.12    Replacement of Shares. If any certificate or instrument evidencing any
Shares is mutilated, lost, stolen or destroyed, the Company shall issue or cause
to be issued in exchange and substitution for and upon cancellation thereof, or
in lieu of and substitution therefor, a new certificate or instrument, but only
upon receipt of evidence reasonably satisfactory to the Company and the Transfer
Agent of such loss, theft or destruction and the execution by the holder thereof
of a customary lost certificate affidavit of that fact and an agreement to
indemnify and hold harmless the Company and the Transfer Agent for any losses in
connection therewith or, if required by the Transfer Agent, a bond in such form
and amount as is required by the Transfer Agent. The applicants for a new
certificate or instrument under such circumstances shall also pay any reasonable
third-party costs associated with the issuance of such replacement Shares. If a
replacement certificate or instrument evidencing any Shares is requested due to
a mutilation thereof, the Company may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.

6.13    Remedies.
(a)    The parties hereto agree that irreparable damage for which monetary
damages, even if available, may not be an adequate remedy, would occur in the
event that the parties hereto do not perform the provisions of this Agreement in
accordance with its specified terms or otherwise breach such provisions.  The
parties hereto acknowledge and agree that, subject in all respects to the terms
and conditions of this Section 6.13, the parties hereto shall be entitled to an
injunction, specific performance and other equitable relief to prevent breaches
of this Agreement and to enforce specifically the terms and provisions hereof,
without any requirement for the posting of security, this being in addition to
any other remedy to which they are entitled at law or in equity. Prior to the
Closing, the Company shall be entitled to seek specific performance to enforce
specifically the terms and provisions of, and to prevent or cure breaches of
this Agreement by Purchaser.  Notwithstanding the foregoing or anything herein
to the contrary, it is hereby acknowledged and agreed that the Company shall be
entitled to seek specific performance to cause Purchaser to cause the
Subscription Amount to be funded and to consummate the Closing in accordance
with Section 2.1 if, but only if, (a) Purchaser is required to complete the
Closing pursuant to Section 2.1 and Purchaser fails to







--------------------------------------------------------------------------------





complete the Closing by the date the Closing is required to have occurred
pursuant to Section 2.1 and (b) the Company has irrevocably confirmed in writing
that, it is ready, willing and able to close and if specific performance is
granted and the Subscription Amount is funded, then the Closing will occur in
accordance with Section 2.1.  Each of the parties hereto agrees that it will not
oppose the granting of an injunction, specific performance and other equitable
relief as provided herein on the basis that (i) either party has an adequate
remedy at law or (ii) an award of specific performance is not an appropriate
remedy for any reason at law or equity. Any party seeking an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement shall not be required to provide any
bond or other security in connection with any such order or injunction. 
Notwithstanding anything else to the contrary in this Agreement, for the
avoidance of doubt, while the Company may concurrently seek (A) specific
performance or other equitable relief, subject in all respects to this Section
6.13 and (B) payment of the Termination Fee and monetary damages, if, as and
when required pursuant to this Agreement, but under no circumstances shall the
Company be permitted or entitled to receive (1) both a grant of specific
performance to cause the Subscription Amount to be funded at the Closing in
accordance with the terms of this Section 6.13 or other equitable relief, on the
one hand, and payment of the Termination Fee, monetary damages and/or any other
amounts, on the other hand, or (2) both payment of any monetary damages
whatsoever, on the one hand, and payment of any of the Termination Fee and/or
any other amounts, if any, as and when due, pursuant to Section 6.17, on the
other hand.  Notwithstanding anything in this Agreement to the contrary, except
for the right to specific performance set forth in this Section 6.13 (solely to
the extent expressly permitted by and subject to the limitations set forth in
this Section 6.13), the aggregate liability of Purchaser and the Purchaser
Related Parties under this Agreement for any reason (under any legal theory),
including for any willful breach, shall not exceed the amount of the Termination
Fee plus reasonable and out-of-pocket costs and expenses (including attorney’s
fees) in connection with actions to collect the such amounts.
(b)    The Company hereby covenants and agrees that it shall not, and shall
cause its Affiliates not to, institute in the name of or on behalf of the
Company or any other Person any action or bring any other claim arising under,
or in connection with, this Agreement or the transactions contemplated hereby,
against Purchaser or any Purchaser Related Party except for (i) claims seeking
specific performance of the Purchaser’s obligations hereunder (solely to the
extent expressly permitted by and subject to the limitations set forth in this
Section 6.13), (ii) claims seeking monetary damages for breach, which shall not
exceed an aggregate amount equal to the Termination Fee plus reasonable and
out-of-pocket costs and expenses (including attorney’s fees) in connection with
actions to collect such amounts and (iii) claims seeking payment of the
Termination Fee, plus reasonable and out-of-pocket costs and expenses (including
attorney’s fees) in connection with actions to collect the Termination Fee, or
any portion thereof.

6.14    Payment Set Aside. To the extent that the Company makes a payment or
payments to Purchaser pursuant to any Transaction Document or the Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law (including
any bankruptcy law, state or federal law, common law or equitable cause of
action), then to the extent of any such restoration the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.

6.15    Adjustments in Share Numbers and Prices. In the event of any stock
split, subdivision, dividend or distribution payable in shares of Common Stock
(or other securities or







--------------------------------------------------------------------------------





rights convertible into, or entitling the holder thereof to receive directly or
indirectly shares of Common Stock), combination or other similar
recapitalization or event occurring after the date hereof and prior to the
Closing, each reference in any Transaction Document to a number of shares or a
price per share shall be deemed to be amended to appropriately account for such
event.

6.16    Termination. This Agreement may be terminated and the transaction
contemplated hereby may be abandoned at any time before the Closing:
(a)    by mutual written consent of the Purchaser and the Company;
(b)    by either the Purchaser or the Company:
(i)    if, following the date hereof, any Governmental Authority shall have
enacted, issued or entered any restraining order, injunction or similar order or
legal restraint or prohibition which remains in effect that enjoins or otherwise
prohibits the consummation of the transactions contemplated hereby, and such
order, injunction, legal restraint or prohibition shall have become final and
non-appealable; or
(ii)    if the Closing shall not have occurred by August 15, 2017 (the “Outside
Date”); provided, that the party seeking to terminate this Agreement pursuant to
this Section 6.16(b)(ii) shall not have breached in any material respect its
obligations under this Agreement in any manner that shall have been the primary
cause of the failure of the Closing to occur on or before the Outside Date.
(c)    by the Purchaser,
(i)    if a breach of any representation or warranty or failure to perform any
covenant or agreement of the Company set forth in this Agreement shall have
occurred and such breach or failure to perform would cause any of the conditions
set forth in Section 5.1(a) or Section 5.1(b) not to be satisfied, and such
breach or failure to perform either cannot be cured or, if curable, has not been
cured prior to the earlier of (1) the fifteenth (15th) calendar day following
receipt by the Company of written notice of such breach or failure to perform
from the Purchaser and (2) the fifth (5th) Business Day immediately prior to the
Outside Date;
(ii)    if a breach of Section 4.11 shall have occurred; or
(iii)    if the Company or the Board or any committee thereof shall have
approved or recommended, or resolved to approve or recommend any Acquisition
Proposal or a Definitive Transaction Agreement for an Acquisition Proposal or if
the Company or any of its Affiliates shall have entered into a Definitive
Transaction Agreement with respect to an Acquisition Proposal;
(d)    by the Company,
(i)    if a breach of any representation or warranty or failure to perform any
covenant or agreement of the Purchaser set forth in this Agreement shall have
occurred and such breach or failure to perform would cause any of the conditions
set forth in Section 5.2(a) or Section 5.2(b) not to be satisfied, and such
breach or failure to perform either cannot be cured or has not been cured prior
to the earlier of (1) the fifteenth (15th) calendar day following receipt by the
Company of written notice of such breach or failure to perform from the
Purchaser and (2) the fifth (5th) Business Day immediately prior to the Outside
Date; or







--------------------------------------------------------------------------------





(ii)    if (A) the Company shall have received an unsolicited Acquisition
Proposal, (B) the Company shall have complied in all material respects with its
obligations under Section 4.11, (C) the Board of Directors has determined in
good faith, after consultation with its outside legal counsel, that it is
required to terminate this Agreement and pursue such unsolicited Acquisition
Proposal in order to comply with its fiduciary duties under applicable law, and
the Company concurrently with the termination of this Agreement, enters into, a
Definitive Transaction Agreement with respect to such unsolicited Acquisition
Proposal, and (D) prior to or concurrently with such termination, the Company
pays to the Purchaser the amounts contemplated by Section 6.17(d); or
(iii)    if the Closing shall not have occurred by the date that is two (2)
Business Days following the date the Closing should have occurred under Section
2.1(b) because Purchaser has failed to transfer from China the Subscription
Amount or to cause the Subscription Amount to be transferred from China to the
Company, and, the Company has delivered to Purchaser an irrevocable written
notice confirming that all conditions set forth in Section 5.2 have been
satisfied (or that the Company is willing to waive any unsatisfied conditions in
Section 5.2) and that the Company is ready, willing and able to consummate the
Closing.

6.17    Effect of Termination; Termination Fee.
(a)    In the event of the termination and abandonment of this Agreement
pursuant to Section 6.16, this Agreement shall be void and have no effect, with
no liability on the part of any party hereto or its Affiliates, directors,
officers or shareholders to the other party, except that no such termination
shall relieve any party hereto from any liabilities or damages resulting from
any fraud or willful breach of this Agreement or the Termination Fee set forth
on Section 6.17(b) or Section 6.17(c), as the case may be. This Article VI shall
survive any termination of this Agreement pursuant to Section 6.16.
(b)    In the event that the Company terminates this Agreement under
Section 6.16(d)(i) or (iii), then Purchaser shall promptly, but in no event
later than two (2) Business Days following the date of such termination, pay or
cause to be paid to the Company the Termination Fee. Any fee due under this
Section 6.17(b) shall be paid by wire transfer of same-day funds to an account
provided in writing by the Company to Purchaser on the date of termination of
this Agreement; provided, that the provisions of this Section 6.17(b) shall be
subject to Section 6.17(e). The amounts payable pursuant to this
Section 6.17(b) constitute liquidated damages and not a penalty. Notwithstanding
the foregoing, the Company’s right to receive the Termination Fee pursuant to
this Section 6.17(b) shall be of no further force or effect if the Company or
any Company Related Party under its control commences any Proceeding (except any
claim in respect of fraud) as a result of the failure of the transactions
contemplated hereby to be consummated or for a breach or failure to perform
hereunder against Purchaser or any Purchaser Related Party other than for the
payment of the Termination Fee.
(c)    If the Company terminates this Agreement under Section 6.16(d)(ii) or the
Purchaser terminates this Agreement under Section 6.16(c)(iii), then the Company
shall, in the case of a termination under Section 6.16(d)(ii), prior to or
concurrently with such termination, and in the case of a termination under
Section 6.16(c)(iii), within two (2) Business Days following such termination,
pay or cause to be paid to the Purchaser the Termination Fee. Any fee due under
this Section 6.17(c) shall be paid by wire transfer of same-day funds to an
account provided in writing by the Purchaser to the Company on the date of
termination of this Agreement; provided, that the provisions of this
Section 6.17(c) shall be subject to Section 6.17(e). The amounts payable
pursuant to this Section 6.17(c) constitute liquidated damages and not a
penalty. Notwithstanding the foregoing, the Purchaser’s right to receive the
Termination Fee pursuant to this Section 6.17(c) shall be of no further force or
effect if the Purchaser or any Purchaser Related Party







--------------------------------------------------------------------------------





under its control commences any Proceeding (except any claim in respect of
fraud) as a result of the failure of the transactions contemplated hereby to be
consummated or for a breach or failure to perform hereunder against the Company
or any Company Related Party other than for the payment of the Termination Fee.
(d)    If the Purchaser terminates this Agreement under Section 6.16(c)(ii),
then the Company shall within two (2) Business Days following such termination,
pay or cause to be paid to the Purchaser the Expense Reimbursement. Any fee due
under this Section 6.17(d) shall be paid by wire transfer of same-day funds to
an account provided in writing by the Purchaser to the Company on the date of
termination of this Agreement; provided, that the provisions of this
Section 6.17(d) shall be subject to Section 6.17(e). The amounts payable
pursuant to this Section 6.17(d) constitute liquidated damages and not a
penalty. Notwithstanding the foregoing, the Purchaser’s right to receive the
Expense Reimbursment pursuant to this Section 6.17(d) shall be of no further
force or effect if the Purchaser or any Purchaser Related Party under its
control commences any Proceeding (except any claim in respect of fraud) as a
result of the failure of the transactions contemplated hereby to be consummated
or for a breach or failure to perform hereunder against the Company or any
Company Related Party other than for the payment of the Expense Reimbursement.
(e)    In the event this Agreement is terminated and the Company is entitled to
receive the Termination Fee from Purchaser pursuant to Section 6.17(b), the
Termination Fee shall be the sole and exclusive remedy of the Company and its
Affiliates, on one hand, against the Purchaser and the Purchaser Related
Parties, on the other hand, in each case, for any loss suffered as a result of
any breach of any representation, warranty, covenant or agreement in this
Agreement or the transactions contemplated hereby (except in the case of fraud).
Upon payment of the Termination Fee, neither Purchaser nor any of the Purchaser
Related Parties shall have any further liability or obligation relating to or
arising out of this Agreement or the transactions contemplated hereby.
Notwithstanding anything to the contrary contained in this Agreement, in no
event shall the Purchaser be required to pay the Termination Fee more than once.
In the event this Agreement is terminated and the Purchaser is entitled to
receive the Termination Fee from the Company pursuant to Section 6.17(c) or the
Expense Reimbursement pursuant to Section 6.17(d), the Termination Fee shall be
the sole and exclusive remedy of the Purchaser and its Affiliates, on one hand,
against the Company and the Company Related Parties, on the other hand, in each
case, for any loss suffered as a result of any breach of any representation,
warranty, covenant or agreement in this Agreement or the transactions
contemplated hereby (except in the case of fraud). Upon payment of the
Termination Fee or Expense Reimbursement, as applicable, neither the Company nor
any of the Company Related Parties shall have any further liability or
obligation relating to or arising out of this Agreement or the transactions
contemplated hereby. Notwithstanding anything to the contrary contained in this
Agreement, in no event shall the Company be required to pay the Termination Fee
or the Expense Reimbursement, as applicable, more than once.

6.18    No Recourse. This Agreement may only be enforced against, and any claims
or causes of action that may be based upon, arise out of or relate to this
Agreement, or the negotiation, execution or performance of this Agreement may
only be made against the entities that are expressly identified as parties
hereto and. No Person that is not a party hereto, including any past, present or
future director, officer, employee, incorporator, member, partner, manager,
stockholder, Affiliate, agent, attorney or representative of any party hereto or
any of its Affiliates, shall have any liability for any obligations or
liabilities of the parties to this Agreement or for any claim (whether (to the
extent valid under applicable law) in tort, contract or otherwise) based on, in
respect of, or by reason of, the transactions contemplated hereby or in respect
of any oral representations made or alleged to be made in connection herewith.
In no event shall the Company or any of its Affiliates, and the Company agrees
not to and to cause its controlled affiliates not to, seek to enforce this
Agreement







--------------------------------------------------------------------------------





against, make any claims for breach of this Agreement against, or seek to
recover monetary damages from, any Person not a party to this Agreement.

6.19    Waiver of Conflicts. Each party to this Agreement acknowledges that
Company Counsel, outside general counsel to the Company, has in the past
performed and is or may now or in the future represent the Purchaser or its
affiliates in matters unrelated to the transactions contemplated by the
Transaction Documents, including representation of Purchaser or its affiliates
in matters of a similar nature to the transactions contemplated by the
Transaction Documents. The applicable rules of professional conduct require that
Company Counsel inform the parties hereunder of this representation and obtain
their consent. Company Counsel has served as outside general counsel to the
Company and has negotiated the terms of the transactions contemplated by the
Transaction Documents solely on behalf of the Company. The Company and Purchaser
hereby (a) acknowledge that they have had an opportunity to ask for and have
obtained information relevant to such representation, including disclosure of
the reasonably foreseeable adverse consequences of such representation; (b)
acknowledge that with respect to the transactions contemplated by the
Transaction Documents, Company Counsel has represented solely the Company, and
not the Purchaser or any stockholder, director or employee of the Company or
Purchaser; and (c) gives its informed consent to Company Counsel’s
representation of the Company in the transactions contemplated by the
Transaction Documents.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]









--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Stock Purchase Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.


 
MAXWELL TECHNOLOGIES, INC.






 
 
 
By:     /s/ Franz Fink                  
Name: Franz Fink
Title: President and CEO
 
 





[Signature Page to Stock Purchase Agreement]



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Stock Purchase Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.


 




SDIC FUND MANAGEMENT CO., LTD.






 
 
 
By:      /s/ Gao Yi                       
Name: Gao Yi
Title: Executive Director













[Signature Page to Stock Purchase Agreement]



--------------------------------------------------------------------------------






EXHIBITS
A-1:    Accredited Investor Questionnaire
A-2:    Stock Certificate Questionnaire
B:    Principal Shareholder Agreement
C:    Registration Rights Agreement
D:    Form of Opinion of Company Counsel
E:    Form of Secretary’s Certificate
F:    Form of Company’s Compliance Certificate
G:     Form of Purchaser’s Compliance Certificate














--------------------------------------------------------------------------------






EXHIBIT A-1
ACCREDITED INVESTOR QUESTIONNAIRE
(ALL INFORMATION WILL BE TREATED CONFIDENTIALLY)
To:    Maxwell Technologies, Inc.
This Investor Questionnaire (“Questionnaire”) must be completed by each
potential investor in connection with the offer and sale of the shares of the
common stock, par value $0.10 per share, (the “Shares”), of Maxwell
Technologies, Inc., a Delaware corporation (the “Corporation”). The Shares are
being offered and sold by the Corporation without registration under the
Securities Act of 1933, as amended (the “Act”), and the securities laws of
certain states, in reliance on the exemptions contained Regulation S of the Act
and in reliance on other exemptions under applicable state laws. The Corporation
must determine that a potential investor meets certain suitability requirements
before offering or selling Shares to such investor. The purpose of this
Questionnaire is to assure the Corporation that each investor will meet the
applicable suitability requirements. The information supplied by you will be
used in determining whether you meet such criteria, and reliance upon the
private offering exemptions from registration is based in part on the
information herein supplied.
This Questionnaire does not constitute an offer to sell or a solicitation of an
offer to buy any security. Your answers will be kept strictly confidential.
However, by signing this Questionnaire, you will be authorizing the Corporation
to provide a completed copy of this Questionnaire to such parties as the
Corporation deems appropriate in order to ensure that the offer and sale of the
Shares will not result in a violation of the Act or the securities laws of any
state and that you otherwise satisfy the suitability standards applicable to
purchasers of the Shares. All potential investors must answer all applicable
questions and complete, date and sign this Questionnaire. Please print or type
your responses and attach additional sheets of paper if necessary to complete
your answers to any item.
PART A.    BACKGROUND INFORMATION
Name of Beneficial Owner of the Shares:    
Business Address:            

    (Number and Street)
            

(City)    (State)    (Zip Code)
Telephone Number: (___)         
If a corporation, partnership, limited liability company, trust or other entity:
Type of entity:        

State of Formation:        


A-1



--------------------------------------------------------------------------------





Were you formed for the purpose of investing in the securities being offered?
Yes ____    No ____
If an individual:
Residence Address:            

    (Number and Street)
            

(City)    (State)    (Zip Code)
Telephone Number: (___)         


Age: __________    Citizenship: ____________    Where registered to vote:
_______________    


If an individual, set forth in the space provided below the state in the United
States in which you maintain your residence:
If an entity, set forth in the space provided below the state in the United
States in which you made your investment decision:
Are you a director or executive officer of the Corporation?
Yes ____    No ____


Social Security or Taxpayer Identification No.    
PART B.    ACCREDITED INVESTOR QUESTIONNAIRE
In order for the Corporation to offer and sell the Shares in conformance with
state and federal securities laws, the following information must be obtained
regarding your investor status. Please initial each category applicable to you
as a purchaser of Shares.
__(1)
A bank as defined in Section 3(a)(2) of the Securities Act, or any savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act whether acting in its individual or fiduciary capacity;

__(2)
A broker or dealer registered pursuant to Section 15 of the Shares Exchange Act
of 1934;

__(3)
An insurance company as defined in Section 2(13) of the Securities Act;

__(4)
An investment company registered under the Investment Company Act of 1940 or a
business development company as defined in Section 2(a)(48) of that Act;










--------------------------------------------------------------------------------





__(5)
A Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958;

__(6)
A plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of $5,000,000;

__(7)
An employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974, if the investment decision is made by a plan fiduciary, as
defined in Section 3(21) of such act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors;

__(8)
A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940;

__(9)
An organization described in Section 501(c)(3) of the Internal Revenue Code, a
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the Shares, with total assets in excess of
$5,000,000;

__(10)
A trust, with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Shares, whose purchase is directed by a sophisticated
person who has such knowledge and experience in financial and business matters
that such person is capable of evaluating the merits and risks of investing in
the Company;

__(11)
A natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of his purchase exceeds $1,000,000, excluding the
value of the primary residence of such natural person;

__(12)
A natural person who had an individual income in excess of $200,000 in each of
the two most recent years, or joint income with that person’s spouse in excess
of $300,000, in each of those years, and has a reasonable expectation of
reaching the same income level in the current year;

__(13)
An executive officer or director of the Company;

__(14)
An entity in which all of the equity owners qualify under any of the above
subparagraphs. If the undersigned belongs to this investor category only, list
the equity owners of the undersigned, and the investor category which each such
equity owner satisfies.










--------------------------------------------------------------------------------





A.
FOR EXECUTION BY AN INDIVIDUAL:

____________
Date
By:    


Print Name:   



B.
FOR EXECUTION BY AN ENTITY:

 
Entity Name:   


____________
Date
By:    


Print Name:   
Title:    



C.
ADDITIONAL SIGNATURES (if required by partnership, corporation or trust
document):

 
Entity Name:   


____________
Date
By:    


Print Name:   
Title:    




 
Entity Name:   


____________
Date
By:    


Print Name:   
Title:    










--------------------------------------------------------------------------------





EXHIBIT A-2
STOCK CERTIFICATE QUESTIONNAIRE
Pursuant to Section 2.2(b) of the Agreement, please provide us with the
following information:
1.
The exact name that the Shares are to be registered in (this is the name that
will appear on the stock certificate(s) and warrant(s)). You may use a nominee
name if appropriate:
   
2.
The relationship between the Purchaser of the Shares and the Registered Holder
listed in response to Item 1 above:
   
3.
The mailing address, telephone and telecopy number of the Registered Holder
listed in response to Item 1 above:


    
    
    
    
   
4.
The Tax Identification Number (or, if an individual, the Social Security Number)
of the Registered Holder listed in response to Item 1 above:
   














--------------------------------------------------------------------------------






EXHIBIT B
PRINCIPAL SHAREHOLDER AGREEMENT



B-1





--------------------------------------------------------------------------------






EXHIBIT C
REGISTRATION RIGHTS AGREEMENT


C-1





--------------------------------------------------------------------------------






EXHIBIT D
FORM OF OPINION OF DLA PIPER LLP (US)
(subject to customary exceptions contained in the final opinion issued by
Company Counsel)


1.
The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware with the requisite corporate
power and authority to execute and deliver the Transaction Documents and to
perform its obligations thereunder, including, without limitation, to issue,
sell and deliver the Shares under the Agreement.

2.
The Company is qualified to transact business and is in good standing as a
foreign corporation in the state of California.

3.
When so issued in accordance with the terms of the Agreement, the Shares will be
duly authorized, validly issued, fully paid and nonassessable, and free of any
and all liens and charges and preemptive right or similar rights contained in
the Company’s Articles of Incorporation or Bylaws or any agreement that is filed
as an exhibit to the SEC Reports during the twelve (12)-month period prior to
the date hereof (each, a “Material Contract”).

4.
Except for the Required Approvals, all corporate action on the part of the
Company necessary for the authorization, execution and delivery of the
Transaction Documents by the Company, the authorization, sale, issuance and
delivery of the Shares and the performance by the Company of its obligations
under the Transaction Documents has been taken. The Transaction Documents have
been duly and validly executed and delivered by the Company and each of them
constitutes a valid and binding obligation of the Company, enforceable against
the Company in accordance with their respective terms, except that (a) such
enforceability may be limited by applicable bankruptcy, insolvency, fraudulent
conveyance or transfer, reorganization, moratorium or other similar laws of
general application affecting the enforcement of creditors’ rights in general,
(b) the remedies of specific performance and injunctive and other equitable
remedies may be subject to general principles of equity, regardless of whether
such enforcement is considered in a proceeding at law or in equity and (c)
insofar as indemnification and contribution provisions may be limited by
applicable law.

5.
The execution and delivery by the Company of the Transaction Documents, the
performance by the Company of its obligations under the Transaction Documents,
and the issuance of the Shares do not and will not, as the case may be, violate,
conflict with or constitute a default (or an event which, with the giving of
notice or lapse of time or both, constitutes or would constitute a default)
under, give rise to any right of termination, cancellation or acceleration under
(i) the Articles of Incorporation or Bylaws, (ii) any Material Contract, (iii)
any provision of any applicable federal or state law, rule or regulation known
to such counsel to be customarily applicable to transactions of this nature, or
(iv) any decree, judgment or order known to such counsel to be applicable to the
Company or its properties.

6.
Except as identified in the Agreement, to our knowledge, the Company is not a
party to any legal or governmental action or proceeding that challenges the
validity or enforceability, or seeks to enjoin the performance, of any of the
Transaction Documents.

7.
Subject to the accuracy of the respective representations of the Company and the
Purchaser’s in the Agreement, the offer, sale and issuance of the Shares in
conformity with the terms of the Agreement constitute transactions exempt from
the registration requirements of Section 5 of the Securities Act.

8.
The Company is not, and, immediately after giving effect to the offering and
sale of the Shares, will not be an “investment company” or an entity
“controlled” by an “investment company,” as such terms are defined in the
Investment Company Act of 1940, as amended.



D-1



--------------------------------------------------------------------------------






EXHIBIT E
FORM OF SECRETARY’S CERTIFICATE
The undersigned hereby certifies that he is the duly elected, qualified and
acting Secretary of Maxwell Technologies, Inc., a Delaware corporation (the
“Company”), and that as such he is authorized to execute and deliver this
certificate in the name and on behalf of the Company and in connection with the
Stock Purchase Agreement, dated as of April [•], 2017, by and among the Company
and the Purchaser (the “Stock Purchase Agreement”), and further certifies in his
official capacity, in the name and on behalf of the Company, the items set forth
below. Capitalized terms used but not otherwise defined herein shall have the
meaning set forth in the Stock Purchase Agreement.
1.
Attached hereto as Exhibit A is a true, correct and complete copy of the
resolutions duly adopted by the Board of Directors of the Company at a meeting
of the Board of Directors held on April [•], 2017. Such resolutions have not in
any way been amended, modified, revoked or rescinded, have been in full force
and effect since their adoption to and including the date hereof and are now in
full force and effect.

2.
Attached hereto as Exhibit B is a true, correct and complete copy of the
Certificate of Incorporation of the Company, together with any and all
amendments thereto currently in effect, and no action has been taken to further
amend, modify or repeal such Certificate of Incorporation, the same being in
full force and effect in the attached form as of the date hereof.

3.
Attached hereto as Exhibit C is a true, correct and complete copy of the Bylaws
of the Company and any and all amendments thereto currently in effect, and no
action has been taken to further amend, modify or repeal such Bylaws, the same
being in full force and effect in the attached form as of the date hereof.

4.
Each person listed below has been duly elected or appointed to the position(s)
indicated opposite his name and is duly authorized to sign the Stock Purchase
Agreement and each of the Transaction Documents on behalf of the Company, and
the signature appearing opposite such person’s name below is such person’s
genuine signature.

Name
Position
Signature
Franz Fink
Chief Executive Officer
_________________________
David Lyle
Chief Financial Officer
_________________________



IN WITNESS WHEREOF, the undersigned has hereunto set his hand as of this ____
day of April, 2017.
 
                                                                                    
 
David Lyle,
Secretary



I, Franz Fink, Chief Executive Officer, hereby certify that David Lyle is the
duly elected, qualified and acting Secretary of the Company and that the
signature set forth above is his true signature.
 
                                                                                    
 
Franz Fink,
Chief Executive Officer





E-1



--------------------------------------------------------------------------------






EXHIBIT A
Resolutions




E-2



--------------------------------------------------------------------------------






EXHIBIT B
Certificate of Incorporation




E-3



--------------------------------------------------------------------------------






EXHIBIT C
Bylaws






E-4



--------------------------------------------------------------------------------






EXHIBIT F
FORM OF COMPANY’S COMPLIANCE CERTIFICATE
The undersigned, the Chief Financial Officer of Maxwell Technologies, Inc., a
Delaware corporation (the “Company”), pursuant to Section 2.2(a)(iv) of the
Stock Purchase Agreement, dated as of April [•], 2017, by and among the Company
and the Purchaser (the “Stock Purchase Agreement”), hereby represents, warrants
and certifies as follows (capitalized terms used but not otherwise defined
herein shall have the meaning set forth in the Stock Purchase Agreement):
1.
The representations and warranties of the Company contained in Section 3.1(b)
(Organization and Qualification), Section 3.1(c) (Authorization; Enforcement;
Validity), Section 3.1(f) (Issuance of the Shares), and Section 3.1(s) (Certain
Fees) of the Stock Purchase Agreement are true and correct in all respects as of
the date when made and as of the date hereof, as though made on and as of such
date, except for such representations and warranties that speak as of a specific
date, which are true and correct in all respects as of such specific date.

2.
The representations and warranties of the Company contained in Section 3.1(g)
(Capitalization) of the Stock Purchase Agreement are true and correct in all
respects, except for any inaccuracies that are de minimis in both amount and
nature, as of the date when made and as of the date hereof, as though made on
and as of such date.

3.
All other representations and warranties of the Company contained in the Stock
Purchase Agreement are true and correct in all material respects (except for
those representations and warranties which are qualified as to materiality or
Material Adverse Effect, in which case, such representations and warranties are
true and correct in all respects) as of the date when made and as of the date
hereof, as though made on and as of such date, except for such representations
and warranties that speak as of a specific date, which are true and correct in
all material respects (or in all respects, as the case may be) as of such
specific date.

4.
The Company has performed, satisfied and complied in all material respects with
all covenants, agreements and conditions required by the Transaction Documents
to be performed, satisfied or complied with by it at or prior to the date
hereof.

IN WITNESS WHEREOF, the undersigned has executed this certificate this ___ day
of April, 2017.




 
                                                                                    
David Lyle,
Chief Financial Officer





F-1



--------------------------------------------------------------------------------






EXHIBIT G
FORM OF PURCHASER’S COMPLIANCE CERTIFICATE
The undersigned, the [•] of SDIC Fund Management Co., Ltd., a limited liability
company organized under the laws of the Peoples’ Republic of China (the
“Purchaser”), pursuant to Section 2.2(b)(i) of the Stock Purchase Agreement,
dated as of April [•], 2017, by and among the Purchaser and the Company (the
“Stock Purchase Agreement”), hereby represents, warrants and certifies as
follows (capitalized terms used but not otherwise defined herein shall have the
meaning set forth in the Stock Purchase Agreement):
1.
The representations and warranties of the Purchaser contained in Section 3.2(a)
(Organization; Authority) the Stock Purchase Agreement are true and correct in
all respects as of the date when made and as of the date hereof, as though made
on and as of such date, except for such representations and warranties that
speak as of a specific date, which are true and correct in all respects as of
such specific date.

2.
All other representations and warranties of the Purchaser contained in the Stock
Purchase Agreement are true and correct in all material respects (except for
those representations and warranties which are qualified as to materiality or
material adverse effect, in which case, such representations and warranties
shall be true and correct in all respects) as of the date when made and as of
the date hereof, as though made on and as of such date, except for such
representations and warranties that speak as of a specific date, which are true
and correct in all material respects as of such specific date.

3.
The Purchaser has performed, satisfied and complied in all material respects
with all covenants, agreements and conditions required by the Transaction
Documents to be performed, satisfied or complied with by it at or prior to the
date hereof.

IN WITNESS WHEREOF, the undersigned has executed this certificate this ___ day
of April, 2017.




 
                                                                                    
[•],
[TITLE]







G-1

